Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 1 of 39 PageID #: 3917
                                       GERALD LEYSHOCK 4/17/2019

                                                   Page 1                                                     Page 3
       1       IN THE UNITED STATES DISTRICT COURT             1       IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MISSOURI                            EASTERN DISTRICT OF MISSOURI
       2            EASTERN DIVISION                           2            EASTERN DIVISION
       3                                                       3
       4   MALEEHA AHMAD, et al.,      )                       4   MALEEHA AHMAD, et al.,      )
                          )                                                       )
       5      Plaintiffs,     )                                5      Plaintiffs,     )
                          )                                                       )
       6    v.             ) Case No. 4:17-cv-2455-CDP         6    v.             ) Case No. 4:17-cv-2455-CDP
                          )                                                       )
       7   CITY OF ST. LOUIS, MISSOURI, )                      7   CITY OF ST. LOUIS, MISSOURI, )
                          )                                                       )
       8      Defendant.        )                              8      Defendant.        )
       9                                                       9
      10        DEPOSITION OF GERALD LEYSHOCK                 10                DEPOSITION OF WITNESS, GERALD
      11        TAKEN ON BEHALF OF THE PLAINTIFF              11   LEYSHOCK, produced, sworn, and examined on April 17,
      12            APRIL 17, 2019                            12   2019, between the hours of 1:00 p.m. and 3:00 p.m.
      13                                                      13   of that day at Saint Louis City Hall, 1200 Market
      14                                                      14   Street, Room 314, Saint Louis, Missouri, before
      15                                                      15   Susan J. Pybas, CCR No. 1446(T), within the state of
      16                                                      16   Missouri, in a certain cause now pending before the
      17                                                      17   United States District Court, Eastern District of
      18                                                      18   Missouri, Eastern Division, wherein Maleeha Ahmad,
      19                                                      19   et al. are the Plaintiffs; City of Saint Louis,
      20                                                           Missouri is the Defendant.
                                        Exhibit A
                                                              20
      21                                                      21
      22                                                      22
      23                                                      23
      24                                                      24
      25                                                      25


                                                   Page 2                                                     Page 4
       1                 INDEX                                 1               APPEARANCES
       2                               Page                    2   FOR THE PLAINTIFFS:
                                                               3   Omri Praiss, Esquire
       3              EXAMINATIONS                                 ACLU OF MISSOURI FOUNDATION
       4   Examination by Mr. Praiss                 5         4   406 West 34th Street, Suite 420
       5                                                           Kansas City, Missouri 64111
                                                               5   816.470.9938
       6               EXHIBITS                                    opraiss@aclu-mo.org
       7   Exhibit 1O Script for dispersal order         34    6
       8                                                       7   FOR THE DEFENDANT:
                                                               8   Robert Dierker, Esquire
       9                                                           Brandon Laird, Esquire
      10                                                       9   ST. LOUIS CITY COUNSELOR'S OFFICE
      11   (Exhibits attached.)                                    1200 Market Street, Room 314
                                                              10   Saint Louis, Missouri 63103
      12                                                           314.622.4800
      13                                                      11   dierkerr@stlouis-mo.gov
      14                                                      12   CERTIFIED COURT REPORTER:
                                                              13   Susan J. Pybas, CCR No. 1446(T)
      15                                                           ALARIS LITIGATION SERVICES
      16                                                      14   711 North 11th Street
      17                                                           Saint Louis, Missouri 63101
                                                              15   314.644.2191
      18                                                      16
      19                                                      17
      20                                                      18
      21                                                      19
                                                              20
      22                                                      21
      23                                                      22
      24                                                      23
      25
                                                              24
                                                              25
                                                                                                 Exhibit A


                                                                                                   1 (Pages 1 to 4)
                                       ALARIS LITIGATION SERVICES
    www.alaris.us                         Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 2 of 39 PageID #: 3918
                                           GERALD LEYSHOCK 4/17/2019

                                                      Page 5                                                             Page 7
       1                 IT IS HEREBY STIPULATED AND               1   easier for the court reporter. Is that fair?
       2   AGREED by and between counsel for the Plaintiffs and    2      A. Yes.
       3   counsel for the Defendant that this deposition may      3      Q. Okay. If at any time I ask you a question
       4   be taken by Susan J. Pybas, CCR, No. 1446(T), a         4   that's not clear for any reason, please ask me to
       5   Certified Court Reporter, thereafter transcribed        5   rephrase it. Otherwise, I'm going to assume you
       6   into typewriting, with the                              6   understood it. Is that fair?
       7   signature of the witness being expressly requested.     7      A. Yes, sir.
       8               GERALD LEYSHOCK,                            8      Q. Okay. Are your under any medication that
       9   of lawful age, having been produced, sworn, and         9   impairs your ability to answer truthfully today?
      10   examined on the part of the Plaintiffs,                10      A. No.
      11   testified as follows:                                  11      Q. And you understand you're under oath and
      12                  *****                                   12   subject to penalty of perjury?
      13      (Starting time of the deposition: 1:05 p.m.)        13      A. Yes.
      14                  *****                                   14      Q. What, if anything, did you do to prepare
      15                 EXAMINATION                              15   for the deposition today?
      16   BY MR. PRAISS:                                         16      A. Talked to the judge and Brandon. I read
      17       Q. Good afternoon.                                 17   some of Eric Larson's deposition and talked with
      18       A. Good afternoon.                                 18   our -- our legal counsel embedded at headquarters,
      19       Q. My name is Omri Praiss. I met you briefly       19   Christine Hozic, a little bit.
      20   just before the start today. I'm an attorney, one      20      Q. Okay. Other than reading Eric Larson's
      21   of the attorneys representing the plaintiffs in the    21   deposition, which I took, I believe, just, like,
      22   Ahmad vs. The City of St. Louis litigation.            22   last week, did you review any other documents?
      23          Could you state your name for the record?       23      A. No, I didn't.
      24       A. Jerry Leyshock, L-e-y-s-h-o-c-k.                24      Q. Okay.
      25       Q. And, Mr. Leyshock, you tell me, what's the      25      A. Documents, depositions?


                                                      Page 6                                                             Page 8
       1   best way for me to refer to you?                        1      Q. Just any documents?
       2      A. Just call me "Jerry."                             2      A. Yeah, I looked at some of our documents
       3      Q. Mr. Leyshock or --                                3   from 2017 to refresh my memory.
       4      A. Just call me "Jerry."                             4      Q. Okay. Could you describe to me, the best
       5      Q. Just "Jerry." I will try, but it's going          5   you can, what documents from 2017 you looked at?
       6   to be hard for me.                                      6      A. I looked at the detail again. I looked at
       7      A. Why?                                              7   definitions when it comes to munitions to refresh
       8      Q. Because all morning I referred to you as          8   myself. I -- I don't know that I did too much more
       9   "Lieutenant Colonel Leyshock."                          9   than that.
      10         Is that the correct title?                       10      Q. Okay. When you mention detail, what are
      11      A. I am a lieutenant colonel.                       11   you referring to?
      12      Q. Okay. So --                                      12      A. The names of most of the officers assigned
      13      A. However you want to do it.                       13   to the Stockley protest detail.
      14      Q. Okay. Have you ever been deposed before          14      Q. Okay. And when you say "definition of
      15   today?                                                 15   munitions," you're referring to chemical agents?
      16      A. Yes.                                             16      A. Yes.
      17      Q. How many times?                                  17      Q. Okay. Just briefly describe your
      18      A. Oh, a hundred.                                   18   educational background because I actually messed up
      19      Q. Well, sorry to hear that.                        19   with Mr. Larson. Didn't ask him that and then found
      20         Very quickly, no different than the other        20   out middle of the deposition that he's actually an
      21   depositions, I'm going to be asking you questions      21   attorney.
      22   today.                                                 22      A. Yeah.
      23         Just give me a chance to finish my               23      Q. So I -- and I felt terrible about that.
      24   questions so we're not -- and I'll do the same thing   24           So are you an attorney? Let's start with
      25   when you're answering, not interrupt you so it's       25   that.



                                                                                                         2 (Pages 5 to 8)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 3 of 39 PageID #: 3919
                                          GERALD LEYSHOCK 4/17/2019

                                                     Page 9                                                           Page 11
       1      A. Yeah. No, I'm not.                               1       A. Well, I didn't look at it specifically
       2      Q. Okay.                                            2   like that. I looked at the difference between
       3      A. I got a BA at UMSL for speech                    3   handheld mace and -- and things that can be
       4   communications.                                        4   launched.
       5      Q. Okay. Excuse my cough.                           5       Q. Okay.
       6          Briefly, describe your employment               6       A. So that. That.
       7   background after completing your BA.                   7       Q. When you say "handheld mace," just to make
       8      A. I was a -- a Teamster for about a year. I        8   sure we're on the same page, are you referring to
       9   was substitute teaching at Ritner High School, and     9   just a handheld device that every officer is
      10   then I got -- finally got hired by the police         10   provided as part of equipment to carry?
      11   department.                                           11       A. Yes, sir.
      12      Q. When did you get hired by the police            12       Q. Okay. And when you say "launched," what
      13   department?                                           13   are you referring to?
      14      A. I came on December 2nd of '79 .                 14       A. Tear gas or pepper balls.
      15      Q. And was that directly to the St. Louis          15       Q. Are you familiar with the term "fogger"?
      16   Metropolitan --                                       16       A. Yes.
      17      A. Yes.                                            17       Q. What is a fogger?
      18      Q. -- Police Department?                           18       A. Well, it's an instrument that would have
      19          Let me finish my question.                     19   more propellant than a actual canister of mace.
      20      A. I'm sorry.                                      20       Q. Okay. When you use the term "handheld
      21      Q. That's okay. This will make it a lot            21   mace," are you including a fogger within that or
      22   easier for her.                                       22   not?
      23          So since December of 19 -- did you say '79     23       A. I am not.
      24   --                                                    24       Q. Okay. Can we agree then for purposes of
      25      A. Yes, sir.                                       25   your deposition today when we -- both of us use


                                                    Page 10                                                           Page 12
       1       Q. -- you've been with the St. Louis               1   handheld mace, we're just referring to the small
       2   Metropolitan Police Department?                        2   canister that's provided to police officers?
       3       A. (Witness nodded head.)                          3      A. Yes.
       4       Q. Okay. Your title today is?                      4      Q. And we'll distinguish that from a fogger,
       5       A. Lieutenant colonel.                             5   which sprayed out a larger amount of chemical
       6       Q. Okay. When did you become lieutenant            6   agents, correct?
       7   colonel?                                               7      A. That's right, yes.
       8       A. Two -- two and a half years ago maybe.          8      Q. Is it your understanding that the chemical
       9       Q. Okay. At the time of the Stockley               9   within the handheld mace and the fogger is the same?
      10   protests in the fall of 2017, am I correct you were   10      A. Yes.
      11   already lieutenant colonel?                           11      Q. Okay. So there's no difference in
      12       A. Yes.                                           12   chemical, it's simply a difference in how the
      13       Q. You said one thing. You just mentioned         13   material, the chemical is deployed?
      14   that you looked at the definition of chemical         14      A. Yes.
      15   munitions.                                            15      Q. Okay. Have you yourself ever provided
      16       A. Yes.                                           16   training to police officers relating to the use of
      17       Q. Okay. Do you recall what documents you         17   chemical agents?
      18   looked at for those definitions?                      18      A. No.
      19       A. I think just what we have in our special       19      Q. Okay. Have you yourself received training
      20   orders.                                               20   relating to the use of chemical agents?
      21       Q. Okay. Do you recall which special orders       21      A. Yes.
      22   off the top --                                        22      Q. Okay. Have you received specific training
      23       A. No, sir.                                       23   about under what circumstances it's appropriate to
      24       Q. Okay. And what is your understanding the       24   use chemical agents against protesters?
      25   term "chemical agents" includes?                      25      A. Yes.



                                                                                                       3 (Pages 9 to 12)
                                          ALARIS LITIGATION SERVICES
    www.alaris.us                            Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 4 of 39 PageID #: 3920
                                           GERALD LEYSHOCK 4/17/2019

                                                     Page 13                                                            Page 15
       1        Q. Okay. When was the last time you received       1    question. I object to my own question.
       2   that training?                                          2           Do you recall ever receiving any
       3        A. May -- maybe in 2017, but I don't -- I'm        3    handwritten materials in connection with any
       4   -- I'm not crystal clear on that, but sometime          4    training that you've ever attended with respect to
       5   probably before Stockley.                               5    the use of chemical agents?
       6        Q. Okay. Well, sometime before Stockley is         6        A. Yes.
       7   very broad because you started in 1997.                 7        Q. Okay. Do you recall, do you still have
       8        A. Well --                                         8    that training material?
       9        Q. So I'm trying to lock us in a little bit.       9        A. I -- I don't know. I -- I might, but I --
      10        A. All right.                                     10    I don't know.
      11        Q. If you can.                                    11        Q. Okay. Do you recall who prepared those
      12        A. I would -- I would definitely say -- I --      12    training materials?
      13   I would believe I -- I -- I -- sometime within a       13        A. I would say -- I would think it would be
      14   year before the Stockley protests.                     14    the Academy staff, but I -- again, I -- I can't
      15        Q. Do you recall who provided that training?      15    remember.
      16        A. No.                                            16        Q. Okay. Do you recall if those training
      17        Q. Okay. Do you recall if that training was       17    materials that you received, if they actually
      18   mandatory for everybody or just for certain people?    18    delineated specific guidelines in terms of when it's
      19        A. It seems to me my recollection is that the     19    appropriate or not appropriate to use chemical
      20   Academy provided training for everybody with -- for    20    agents?
      21   handheld mace.                                         21        A. Well, we have special orders, and that --
      22        Q. Let me stop you right there. When you say      22    that is outlined in our special orders.
      23   the Academy got trained for handheld mace, you're      23        Q. But -- and we're going to get -- trust me,
      24   referring to when officers are going through the       24    we'll cover the special orders in detail. I'm
      25   Academy to become police officers?                     25    trying to understand, other than the special orders,


                                                     Page 14                                                            Page 16
       1        A. No, the Academy staff.                          1   if you recall receiving documents that provided
       2        Q. Is that done on a regular basis for all         2   guidance about when it's appropriate or not
       3   police officers?                                        3   appropriate to use chemical agents.
       4        A. I think -- I think once a year, officers        4      A. All I remember are the special orders.
       5   have training with the Taser and the mace.              5      Q. Okay. So other than the special orders,
       6        Q. Okay. Are you included in that? Once a          6   you can't remember any other specific training
       7   year --                                                 7   materials that interpret or guide -- provide
       8        A. Yes.                                            8   guidance with respect to the use of chemical agents?
       9        Q. -- do you go through training?                  9      A. Well, you asked if I received it.
      10        A. I think so.                                    10      Q. Yeah.
      11        Q. You think so?                                  11      A. I'm aware that in training, CDT training
      12        A. I can't remember.                              12   the instructors provide those CDT officers with --
      13        Q. Well --                                        13   with maybe a manual or, if not, some written form
      14        A. I think -- I'm sorry. I can't remember         14   explaining some of the things that you're asking me
      15   the last time that I did it in 2018, but I may have.   15   about, but I didn't get one.
      16   I -- I don't remember.                                 16      Q. Okay. And the reason I'm asking you is
      17        Q. Okay.                                          17   we've asked for those materials. We've never
      18        A. I believe it's for everybody.                  18   received them. So I'm just trying to see if anybody
      19        Q. Do you recall ever receiving any               19   actually remembers seeing them and maybe can help us
      20   handwritten documents or being presented with a        20   locate them if they exist.
      21   PowerPoint in connection with training relating to     21         But you don't recall ever receiving
      22   the use of chemical agents?                            22   training materials about the use of chemical agents
      23        A. You're asking me if I -- if I have             23   yourself?
      24   received that?                                         24      A. Nothing other than special orders.
      25        Q. I'll break it into two. It was a compound      25      Q. Gotcha.



                                                                                                        4 (Pages 13 to 16)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 5 of 39 PageID #: 3921
                                                 GERALD LEYSHOCK 4/17/2019

                                                              Page 17                                                         Page 19
       1      A. But I -- I mean, I should think that would              1      A. So we were -- we had formed a line on Page
       2   be something that you could talk to Rossomanno and            2   facing Walton -- which -- which would be facing west
       3   Jemerson about.                                               3   -- and we'd already been hit with a ton of rocks at
       4      Q. All right. Quite true. They've,                         4   one point. And then we got that stopped and we were
       5   hopefully, done that.                                         5   trying to figure out what our next move was.
       6      A. They -- I'm sorry?                                      6         And a -- a woman just became outraged -- a
       7      Q. I hope they've done that by now.                        7   younger woman -- and was threatening my officers at
       8         Let's see. Have you yourself ever                       8   first and then was literally, like -- acted like she
       9   attended any training by Rossomanno or Jemerson, who          9   was going to attack the officers because people in
      10   you just mentioned, with respect to the use of               10   the crowd were, like, holding her back. And she had
      11   chemical agents?                                             11   a water bottle in her hand, and at some point,
      12      A. Yes.                                                   12   she -- it -- she was pretty confrontational, and
      13      Q. Okay. During those trainings that you                  13   they had told her she was going to be under arrest.
      14   attended, were any handouts provided with respect to         14   And I decided to arrest her, and I used my mace when
      15   the use of chemical agents?                                  15   she reared back with the -- the water bottle.
      16      A. I -- I think that's what I was referring               16      Q. If I understand, at some point during this
      17   to earlier. I thought that there were some handouts          17   confrontation, you made the decision to arrest her?
      18   for the officers. I could be wrong.                          18      A. Yes.
      19      Q. Okay. Do you recall if they used a                     19      Q. And at that point, she reared back with a
      20   PowerPoint during those presentations? And I'm               20   water bottle and a --
      21   focusing specifically about the use of chemical              21      A. As I approached her, she moved the water
      22   agents.                                                      22   bottle up and I sprayed her.
      23      A. I can't remember.                                      23      Q. Again, I'm going to ask you please let me
      24      Q. Okay. Over the course of your career,                  24   finish my question.
      25   have you used chemical agents at any time?                   25      A. Oh, I'm sorry.


                                                              Page 18                                                        Page 20
       1      A. Yes.                                                    1      Q. No, it's quite all right. I -- it's hard
       2      Q. Okay. Let's break it down.                              2   because you're anticipating exactly where I'm going.
       3         Have you ever deployed pepper spray mace                3   But --
       4   using the handheld device?                                    4      A. All right.
       5      A. Yes.                                                    5      Q. -- it's going to make it a lot easier
       6      Q. Approximately how many times?                           6   later.
       7      A. I -- I've been a policeman almost 40                    7      A. Well, I'm sorry about that.
       8   years. And I -- I don't remember when it came, but            8      Q. After you made the decision --
       9   I would say five or six times. I don't believe very           9      A. I don't want to be a bad witness.
      10   much more than that.                                         10      Q. You're doing great.
      11      Q. Have you ever deployed pepper spray mace               11          After you made the decision to arrest this
      12   at protesters?                                               12   woman, if I understood you correctly, she reared
      13      A. Yes, one time.                                         13   back with a water bottle in a threatening manner.
      14      Q. Okay. Do you recall which protests?                    14      A. Yes.
      15      A. No, I -- two -- two times.                             15      Q. And at that point, you sprayed her with
      16      Q. Do you recall which protests?                          16   the pepper spray?
      17      A. At Page and Walton.                                    17      A. Yes.
      18      Q. What was the second one?                               18      Q. Okay. What was -- you mentioned a second
      19      A. And it's possible at one of the protests               19   incident that you thought occurred in connection
      20   at headquarters.                                             20   with a protest at headquarters.
      21      Q. Let's start with the incident of Page and              21      A. Yes.
      22   Walton.                                                      22      Q. Are you sure there was a second incident
      23         Could you describe the circumstances that              23   or not? You seemed unsure before.
      24   caused you to use chemical agents in a protest               24      A. I had -- I had my mace out. I don't -- I
      25   setting?                                                     25   really don't remember if -- if I maced somebody or



                                                                                                             5 (Pages 17 to 20)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 6 of 39 PageID #: 3922
                                           GERALD LEYSHOCK 4/17/2019

                                                     Page 21                                                    Page 23
       1   not on that one, but I might have. I don't              1   remember.
       2   remember.                                               2       Q. Okay.
       3       Q. Okay.                                            3       A. It's hard for me to even -- those -- some
       4      A. That was a -- that was a -- that was a            4   of those incidents are older. I -- I'd have to sit
       5   free-for-all of about a minute in front of              5   here and really think about it.
       6   headquarters. So I don't -- I -- I really don't         6       Q. Okay. Well, let's go talk about the
       7   remember if I did or I didn't. I was ready to.          7   incident at Page and Walton, which is not that far
       8       Q. Okay. Well, I don't want you to                  8   back in time. That was --
       9   speculate.                                              9       A. That was a --
      10          My question is, sitting here today, do you      10       Q. -- 2015, I believe, August, correct?
      11   have -- do you know if you did? If you actually        11       A. That's right.
      12   sprayed someone with pepper spray --                   12       Q. All right. Do you recall any situation
      13      A. No.                                              13   with that, the protester, providing any warning that
      14       Q. -- at headquarters?                             14   if she continues to resist in any manner that you
      15      A. I don't know for sure.                           15   were going to deploy chemical agents at her?
      16       Q. Okay. You mentioned, though, there were         16       A. I -- here's exactly what I recall I told
      17   five or six other times. So I assume there were        17   her: She was under arrest. That's -- that's all I
      18   other incidents, not in protests, where you've used    18   remember.
      19   pepper spray?                                          19       Q. Thank you.
      20      A. That's right.                                    20          Have you ever deployed pepper spray mace
      21       Q. Could you -- was there common                   21   using what we described as a "fogger," the
      22   circumstances to those?                                22   high-capacity extended range OC spray?
      23      A. That was men resisting arrest.                   23       A. No.
      24       Q. So in each of those situations, were            24       Q. Who has permission to deploy pepper spray
      25   individuals also resisting arrest similar to the       25   using the fogger?


                                                    Page 22                                                     Page 24
       1   lady in the protests?                                   1       A. Only sergeants on the CDT team had
       2      A. Some of it was -- it -- it -- they weren't        2   foggers, and it's at their discretion.
       3   at protests, but I have placed somebody under arrest    3       Q. Okay. Do you know if there's specific
       4   and -- and they wanted to fight and I maced them.       4   training provided to those sergeants who are
       5      Q. Okay. You say they resisted arrest or             5   authorized to use a fogger with respect to when they
       6   wanted to fight. What do you -- can you describe        6   should or shouldn't use it?
       7   that for me? Were they aggressively acting in a         7       A. I think that was covered in training that
       8   manner that threatened you?                             8   Sergeants Rossomanno and Jemerson provided.
       9      A. Yes.                                              9       Q. Okay. Have you deployed any other
      10      Q. Any of these situations, did you consider        10   chemical agents? And you mentioned at the
      11   warning the individuals that unless they ceased        11   beginning, like, pepper balls and tear gas, things
      12   resisting the arrest that you would resort to          12   like that.
      13   spraying them with pepper spray?                       13       A. No, I haven't.
      14      A. I don't remember.                                14       Q. Okay. At the bottom of the stack of
      15      Q. You have no recollection of ever warning         15   exhibits that you have in front of you, there are
      16   them, saying, "Sir" or "Ma'am, please stop. If you     16   two exhibits that I want you to focus on. I think
      17   don't, I'm going to spray you with pepper spray"?      17   they're Exhibit 8 and Exhibit 9.
      18      A. Well, I guarantee you I told them they           18       A. Okay.
      19   were under arrest, and then I can't -- I can't         19       Q. Do you have those?
      20   remember exactly how it went out. I -- I may -- I      20       A. Yeah.
      21   mean, first off, I would -- I should think -- it       21       Q. Okay. Let's start with Exhibit 8.
      22   didn't happen very often, but when I brought my mace   22          Do you recognize that one?
      23   out, I should -- have a feeling that the person that   23       A. (Reviews document.) Yes.
      24   was resisting arrest had a feeling they were going     24       Q. Okay. And for the record, am I correct
      25   to get maced. So I can't -- I can't -- I don't         25   that that's -- this is Section IV Special Order



                                                                                                  6 (Pages 21 to 24)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 7 of 39 PageID #: 3923
                                           GERALD LEYSHOCK 4/17/2019

                                                    Page 25                                                     Page 27
       1   1-01, and it deals with pepper mace?                    1       Q. In your words, what does it mean to be the
       2      A. Yes, sir.                                         2   "incident commander"?
       3       Q. This is one of the documents that you            3       A. Basically, I had the responsibility of
       4   reviewed for your deposition today?                     4   directing the police department's actions in
       5      A. Yes, sir.                                         5   response to the protests.
       6       Q. Okay. And Exhibit 9 --                           6       Q. You're familiar that in connection with
       7      A. Yes.                                              7   the Stockley protests, there were incidents where
       8       Q. -- have you seen it in this form?                8   police officers deployed pepper spray using a
       9      A. (Reviews document.) Yes.                          9   handheld device at protesters, correct?
      10       Q. Are you familiar with the declaration that      10       A. Yes, sir.
      11   Mr. Baumgartner provided in this litigation?           11       Q. Okay. When the police officers did so,
      12      A. (Reviewed document.) No, I haven't seen          12   were they -- were their actions pursuant to Section
      13   this.                                                  13   IV of Special Order 1-01 or Section XIII of Special
      14       Q. Okay. If you don't mind --                      14   Order 1-01?
      15      A. I'm sorry.                                       15       A. (Reviewed document.) So we're -- we're
      16       Q. That's quite all right. That's why I            16   talking about this special order here, right?
      17   wanted to slow you down you.                           17       Q. Well, we have two of them, sir. We have
      18          If you look at Exhibit C to this document       18   -- again, I'm going to be referring to them.
      19   a few pages in --                                      19       A. Where's --
      20      A. Okay.                                            20       Q. Let's -- let me --
      21       Q. -- Exhibit C, do you see on the top of it,      21       A. Where's -- okay. Four -- you want 4 on
      22   this is Section XIII of Special Order 1-01?            22   this one?
      23      A. (Reviewed document.) Yes.                        23       Q. Uh-huh.
      24       Q. And this one deals with deployment of           24       A. And what's -- which one on this one?
      25   chemical agents for crowd dispersal; am I correct?     25       Q. Thirteen?


                                                    Page 26                                                     Page 28
       1       A. All right. Wait a second. I went to this         1       A. Yes.
       2   -- okay. (Reviews document.)                            2       Q. Lieutenant Colonel Leyshock?
       3          Over here. Thanks.                               3       A. Yes.
       4       Q. Now that you're on the right page, let me        4       Q. Let me make -- let's make sure the record
       5   ask you my questions again.                             5   is clear.
       6          Are you now looking at Exhibit C to              6          In front of you, again, you have two
       7   deposition Exhibit 9?                                   7   provisions within Special Order 1-01. You have
       8       A. Yes.                                             8   Section IV, which deals with handheld pepper spray,
       9       Q. Okay. And this is the one -- am I correct        9   correct?
      10   this is -- that has Section XIII of Special Order      10       A. Yes.
      11   1-01?                                                  11       Q. And you have Section XIII, which deals
      12       A. Yes.                                            12   with -- generally with the deployment of chemical
      13       Q. And this one pertains to the deployment of      13   agents for crowd dispersal, correct?
      14   chemical agents for crowd dispersal, correct?          14       A. Yes.
      15       A. Yes.                                            15       Q. And, again, my question a couple seconds
      16       Q. Did you review this exhibit to prepare for      16   ago to you was that in connection with the Stockley
      17   today's deposition?                                    17   protesters, we know that there's some incidents
      18       A. No.                                             18   where police officers deployed chemical agents using
      19       Q. Okay. So the only -- when you refer that        19   a handheld device --
      20   you looked at exhibits dealing with chemical agents,   20       A. Yes.
      21   you only looked at Exhibit 8?                          21       Q. -- at protesters.
      22       A. Yes.                                            22       A. Okay.
      23       Q. Gotcha. You were the incident commander         23       Q. My question to you is when the police
      24   for the Stockley protests, correct?                    24   officers used their handheld device to spray at
      25       A. Yes, sir.                                       25   protesters, were they acting pursuant to Section IV



                                                                                                 7 (Pages 25 to 28)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 8 of 39 PageID #: 3924
                                               GERALD LEYSHOCK 4/17/2019

                                                            Page 29                                                  Page 31
       1   or Section XIII of Special Order 1-01?                      1   Section XIII?
       2        A. All right. So here's -- here's the                  2      A. Yes, I am.
       3   problem I'm having with it. Section IV, you're              3      Q. Special Order 1-01. Under Section C,
       4   talking about this -- this whole area here, A, B, C?        4   there, it talks about "restrictions on deployment,"
       5        Q. I'm talking the entire Section IV of                5   correct?
       6   Special Order 1-01.                                         6      A. Yes.
       7        A. All right. Then I'd say they were acting            7      Q. And you've referred a couple times to the
       8   under both.                                                 8   provision 1 there about not using chemical agents
       9        Q. Under both.                                         9   for the purpose of frightening or punishing
      10           And what's the basis for your statement,           10   individuals for exercising their constitutional
      11   if I may, just so I understand?                            11   rights. Am I correct?
      12        A. Well, if you look at 1-01, "Chemical               12      A. Yes.
      13   agents will not be used for the purpose of                 13      Q. Do you see there's, under No. 2, there,
      14   frightening or punishing individuals for exercising        14   other provisions dealing with restricting the use of
      15   their constitutional rights." Nobody ever did that         15   chemical agents to disperse groups unless certain
      16   so that's No. 1.                                           16   conditions are satisfied, correct?
      17           And then they talk about procedures with           17      A. (Reviewed document.) That's right.
      18   pepper mace, and it's -- I guess we could go to C.         18      Q. Okay. Is it your understanding that that
      19   "Since pepper mace is a method of physical control,        19   provision also applied in connection with the
      20   it may only be used to overcome resistance to an           20   Stockley protests?
      21   officer's unlawful authority. Any arrest in which          21      A. Absolutely.
      22   pepper mace is used will be classified as resisting        22      Q. Okay.
      23   arrest." And I think the key there is overcoming           23          (WHEREIN, after an off-the-record
      24   resistance.                                                24   discussion, the proceedings resumed as follows, to
      25           And "An officer may use pepper mace to             25   wit:)


                                                            Page 30                                                 Page 32
       1   effect a lawful arrest which otherwise lawfully             1       Q. If I understood your testimony correct
       2   controls a combative, uncooperative person when             2   from the last few minutes ago, it's your
       3   verbal commands and persuasion have been ineffective        3   understanding that when police officers used
       4   in inducing cooperation."                                   4   handheld pepper spray at protesters during the
       5         So I think they -- they -- and we didn't              5   Stockley protests, their actions were governed both
       6   -- we didn't ever do -- put mace or chemical                6   by Section IV of Special Order 1-01 as well as
       7   warnings out to scare somebody because they were            7   Section XIII of Special Order 1-01; is that correct?
       8   protesting, but Section B covers why they would use         8       A. Yes, sir.
       9   their pepper mace.                                          9       Q. Okay. And you understand that there's
      10      Q. Okay. Section XIII of Special Order 1-01             10   differences in how -- in the -- strike that.
      11   also has provisions dealing with the use of chemical       11          You understand that Section IV and Section
      12   agents in connection with dispersing crowds; do you        12   XIII impose different requirements and restrictions
      13   see that?                                                  13   about the use of handheld pepper spray, correct?
      14      A. (Reviewed document.) I don't see XIII you            14       A. Yes, sir.
      15   keep talking about. Why am I miss -- okay. Oh,             15       Q. Okay. Am I correct that under Section IV,
      16   right -- starting right here.                              16   for example, there does not appear to be a specific
      17         And you're saying -- can you say your                17   provision that requires a warning by an officer
      18   question again?                                            18   prior to the use of handheld pepper spray, correct?
      19      Q. Sure. And, again, Lieutenant Colonel                 19       A. Yes, sir.
      20   Leyshock, if ever I ask a question that's not clear,       20       Q. However, under Section XIII of Special
      21   remember we established at the beginning just stop         21   Order 1-01, clearly, one of the requirements is that
      22   me and ask -- I ask -- and even though you're not          22   there will be clear and unambiguous warnings being
      23   allowed to ask questions, I'm happy -- I want to           23   issued stating that chemical agents will be used in
      24   make sure we're on the same page.                          24   connection with the area that's being cleared,
      25          So, again, you're looking right now at              25   correct?



                                                                                                     8 (Pages 29 to 32)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 9 of 39 PageID #: 3925
                                                 GERALD LEYSHOCK 4/17/2019

                                                           Page 33                                                 Page 35
       1      A. Yes.                                                 1   I correct?
       2      Q. Okay. Have you ever issued a dispersal               2       A. Yes.
       3   order?                                                     3       Q. You mentioned a few minutes ago that you
       4      A. I don't think so.                                    4   prepared a document about dispersal orders. Is this
       5      Q. Okay. Have you ever provided any training            5   the document?
       6   with respect to the circumstances when somebody can        6       A. Yes.
       7   issue a dispersal order and the manner in which it         7       Q. Okay. Do you recall when you prepared it?
       8   should be provided?                                        8       A. I would think pretty close to
       9      A. Well, I'll -- here's how I'll answer. I              9   September 1st of 2017.
      10   helped write the -- the actual verbiage for the --        10       Q. Was this done in preparation for the
      11   the word -- the wording on dispersal so . . .             11   Stockley protests?
      12      Q. Okay. And we're going to look at an                 12       A. Yes.
      13   exhibit with that in a minute .                           13       Q. Okay. Do you know if prior to September
      14      A. Okay.                                               14   1st, 2017, there was anything similar to this in
      15      Q. But my question is even beyond just --              15   writing?
      16   what you just described, writing the pertinent            16       A. I think we used something very, very
      17   language, have you trained people about the manner        17   similar for the Michael Brown verdict announcement.
      18   and the circumstance when they should issue a             18   I think we used something very similar to that -- to
      19   dispersal order?                                          19   this then.
      20      A. I -- I don't think so. I had a lot of               20       Q. Do you recall if you used something for
      21   discussions with Rossomanno and Jemerson about it.        21   the Page and Walton protests?
      22   I wouldn't say I was "training" them --                   22       A. Yeah. Well, we were still using whatever
      23      Q. Okay.                                               23   the -- the wording is. Could have been this same
      24      A. -- just so that we were all on the same             24   thing.
      25   page.                                                     25          This is just something that I wanted all


                                                           Page 34                                                 Page 36
       1       Q. Do you know if officers in general are              1   the commanders to have prior to Stockley. It could
       2   provided with training with respect to the                 2   very easily be word-for-word what we used in
       3   circumstance when a dispersal order should be              3   Ferguson, and Page and Walton.
       4   issued?                                                    4      Q. Okay. Do you still have copies of the
       5      A. I think that's covered with Jemerson and             5   ones that were used in the Michael Brown protests or
       6   Rossomanno, but I -- I can't tell you for sure.            6   the Page and Walton?
       7       Q. Okay.                                               7      A. I don't have too much stuff left from
       8      A. And I'm not exactly sure if the whole                8   that.
       9   department knows it or not.                                9      Q. Okay.
      10       Q. Okay.                                              10      A. So I -- I wouldn't want to say yes. If
      11          (WHEREIN, after an off-the-record                  11   you wanted me to get them for you, I don't know if I
      12   discussion, the proceedings resumed as follows, to        12   could.
      13   wit:)                                                     13      Q. Okay. With respect to Exhibit 10, the one
      14   BY MR. PRAISS:                                            14   dated September 1st, 2017, is it fair to say you
      15       Q. Lieutenant Colonel Leyshock, you've been           15   didn't create this from scratch but you -- what you
      16   handed what's been marked as Exhibit 10.                  16   believe is you actually used a version that existed
      17          Do you have that?                                  17   already --
      18          (WHEREIN, Exhibit 10 was marked for                18      A. Yes.
      19   identification by the court reporter.)                    19      Q. -- and potentially kept it exactly the
      20      A. Yes.                                                20   same or made some changes to it?
      21       Q. Okay. And the date of this is                      21      A. That's right.
      22   September 1st, 2017; do you see that?                     22      Q. Okay. Sitting here today, do you recall
      23      A. (Reviewed document.) Yes.                           23   any specific changes that you made to it?
      24       Q. And it has instructions for the issuance           24      A. Oh, no, I don't.
      25   of warning from police officer unlawful assembly; am      25      Q. Okay. Did anybody help you in this



                                                                                                     9 (Pages 33 to 36)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 10 of 39 PageID #: 3926
                                           GERALD LEYSHOCK 4/17/2019

                                                    Page 37                                                                  Page 39
       1   process?                                                1      Q. Do you know who declared it on the morning
       2      A. Yes.                                              2   of the 15th?
       3      Q. Who helped you?                                   3      A. I mean, I gave permission for it to be
       4      A. Christine Hodzic.                                 4   done, but I don't know who actually made the
       5      Q. Okay. And she is in-house counsel?                5   announcement.
       6      A. Yes.                                              6      Q. Do you know who made the announcement on
       7      Q. Got you.                                          7   the afternoon of the 15th?
       8          You know, the dispersal begins by saying,        8      A. I'm pretty sure -- I'm pretty sure on both
       9   "This is an unlawful assembly." Am I correct?           9   it was probably Rossomanno or Jemerson. I really
      10      A. Yes.                                             10   don't think there would have been anybody else.
      11      Q. Okay. And is it fair to say that a               11      Q. Okay. How about on Sunday evening of the
      12   predicate to declaring -- strike that.                 12   17th?
      13          Is it fair to say that a predicate for          13      A. That --
      14   issuing this dispersal order is that there has to be   14      Q. Who do you believe declared an unlawful
      15   an unlawful assembly present?                          15   assembly at that point?
      16      A. Yes.                                             16      A. Both Rossomanno and Jemerson both did, I
      17      Q. Okay. Who makes the determination that           17   believe.
      18   the unlawful assembly is taking place?                 18      Q. Okay. Going back to Exhibit 10, and this
      19      A. I can make it, but also other commanders         19   is the -- is it okay if I call this the "script for
      20   could -- could make it and, certainly, Rossomanno      20   dispersal order"?
      21   and Jemerson could make it.                            21      A. That's fine.
      22      Q. Okay. Is there a certain level you have          22      Q. Okay. Again, it begins with "This is an
      23   to be at the police department rank-wise in order to   23   unlawful assembly." And then after indicating that
      24   to declare an unlawful assembly, or can anybody in     24   this is your first order to disperse, it says, "You
      25   reality make one?                                      25   are hereby ordered to disperse from this area by


                                                    Page 38                                                                  Page 40
       1       A. Anybody in reality could make one.               1   moving" and has in quotes "to the sidewalk and
       2       Q. Okay. In connection with the Stockley            2   walking (give a clear course of egress)."
       3   protests, did you at any time make a determination      3          Do you see that?
       4   that there was unlawful assembly, or was it other       4       A. Yes, sir.
       5   officers on the ground making that determination?       5        Q. Okay. Am I correct that the dispersal
       6       A. Well, I -- I made it at Lake and Waterman        6   order script that you prepared does not include any
       7   --                                                      7   language that specifically instructs individuals how
       8       Q. Okay.                                            8   far they have to leave the area in order to be in
       9       A. -- the minute the policeman got injured.         9   compliance?
      10       Q. What about -- do you know what other times      10       A. That's true.
      11   the unlawful assemblies were declared in connection    11        Q. Okay. Am I correct that the dispersal
      12   with the Stockley protests?                            12   order script that you prepared does not include any
      13       A. I -- I believe the first action in the          13   instructions specifically telling individuals for
      14   morning on the 15th, it was declared. I believe,       14   how long they have to leave the area in order to be
      15   that in the afternoon, it was declared. That           15   compliant?
      16   evening on the 15th at Lake and Waterman it was        16       A. That's true.
      17   declared, and -- and then it was declared on the       17        Q. Okay. Are you familiar with the crime of
      18   evening of the 17th.                                   18   refusal to disperse?
      19       Q. Okay. And you've identified four                19       A. I don't -- I don't -- I don't -- I don't
      20   different times where unlawful assemblies were         20   know exactly what that means.
      21   declared in connection with the Stockley protests.     21        Q. All right.
      22          The only one where you were actually the        22       A. There is -- we have -- I don't know that
      23   person declaring an unlawful assembly was on the       23   it's exactly how it -- if you show me an ordinance,
      24   evening on the 15th at Lake and Waterman, correct?     24   I can better answer that --
      25       A. That's right.                                   25        Q. I'll try.



                                                                                                       10 (Pages 37 to 40)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 11 of 39 PageID #: 3927
                                           GERALD LEYSHOCK 4/17/2019

                                                     Page 41                                                            Page 43
       1        A. -- because I'd have to look at our              1      A. That's -- that's fine.
       2   interference --                                         2      Q. My mistake.
       3        Q. That's fine. It's not that important.           3          What I don't believe I've asked you is
       4   I'm just curious.                                       4   about training with respect to what constitutes an
       5        A. -- ordinance. Impeding the flow of              5   unlawful assembly. So let's focus on that.
       6   traffic and interference and resisting arrest is all    6          Have you yourself ever provided training
       7   part of refusal to disperse.                            7   to Rossomanno, Jemerson, or anybody else about under
       8        Q. Okay. Let's see. We've talked now a             8   what circumstances an unlawful assembly exists?
       9   little bit about the dispersal order, and I think we    9      A. I would -- I -- I would say I -- I don't
      10   established that the predicate for it is first there   10   think I would use the term "train," but we had a lot
      11   has to be an unlawful assembly, correct?               11   of discussions, not only with myself and them but
      12        A. Yes.                                           12   also with people from the legal division and them to
      13        Q. Okay. And you've indicated that in             13   -- to talk about that.
      14   connection with the Stockley protests, at least,       14      Q. Okay. And sitting here today, what would
      15   there was four specific time periods where             15   you -- what is your understanding under what
      16   Rossomanno and/or Jemerson you believe issued --       16   circumstances an unlawful assembly exists, somebody
      17   declared an unlawful assembly, correct?                17   is engaged in an unlawful assembly?
      18        A. Yes.                                           18      A. When there's violent and criminal
      19        Q. Okay.                                          19   activity.
      20        A. And may -- may I add something?                20      Q. Any other, what I would call, "elements or
      21        Q. Okay.                                          21   predicates" for someone to be charged with offense
      22        A. I'm not so sure, the more I sit here and       22   of an unlawful assembly?
      23   think about it, that Lieutenant Sachs, the commander   23      A. I -- I think that that covers it.
      24   of SWAT, may not -- he may also have issued a          24      Q. Okay. Do you understand that people have
      25   declaration on Sunday evening on the 17th that that    25   to reach some kind of an agreement in order to be


                                                    Page 42                                                             Page 44
       1   was an unlawful assembly.                               1   charged with an offense of unlawful assembly?
       2      Q. Okay.                                             2       A. Yes. That's part of the language in both
       3      A. Or had somebody do it.                            3   the state and city ordinance.
       4      Q. I want to focus now about declaring an            4       Q. Okay. So --
       5   unlawful assembly, if I could.                          5       A. My stomach's growling. Sorry about that.
       6         Have you yourself ever declared an                6       Q. That's quite all right.
       7   unlawful assembly?                                      7          So I want to make sure if -- I'm trying to
       8      A. I -- I think you asked me that already.           8   get as full as possible just your understanding of
       9      Q. And I apologize if I did.                         9   what it takes to charge someone with committing the
      10      A. I don't --                                       10   offense of unlawful assembly.
      11      Q. I thought I asked you about issuing a            11          Do you agree with me that there has to be
      12   dispersal order, not asking about first -- we've       12   some sort of agreement between people to commit an
      13   established that as a predicate for issuing a          13   unlawful act?
      14   dispersal order you have to declare -- you have to     14       A. Yes.
      15   find an unlawful assembly.                             15       Q. And they have to agree to commit that
      16         So my question to you is have you ever           16   unlawful act with force or violence?
      17   yourself determined that there was an unlawful         17       A. Yes.
      18   assembly?                                              18       Q. Okay. Anything else?
      19      A. Well, I -- I definitely determined it.           19       A. (Shook head side to side.)
      20      Q. Okay.                                            20       Q. Okay.
      21      A. I typically have somebody do the dispersal       21       A. I don't know.
      22   orders. I don't.                                       22       Q. Okay. Let's focus on -- is your answer
      23      Q. Okay. And I apologize. I did ask you             23   you can't come up with anything else?
      24   that before. So I jumped around from dispersal to      24       A. I think that covers it.
      25   unlawful assembly.                                     25       Q. Okay. Let's focus on the evening of the



                                                                                                         11 (Pages 41 to 44)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 12 of 39 PageID #: 3928
                                          GERALD LEYSHOCK 4/17/2019

                                                   Page 45                                                               Page 47
       1   17th, and so I'm talking about Sunday,                 1      A. I don't know what "on the ground means."
       2   September 17th in connection -- of 2017 in             2      Q. He was downtown --
       3   connection with the Stockley protests. Okay?           3      A. He was downtown.
       4      A. Yes, sir.                                        4      Q. -- dealing with the protesters?
       5      Q. Okay. Am I correct that early that               5      A. He was downtown, yes.
       6   evening, there was some property damage that took      6      Q. Okay. At the preliminary injunction
       7   place downtown?                                        7   hearing, he was asked this question. I'll read it
       8      A. Yes.                                             8   into the record.
       9      Q. Okay. Am I correct that occurred around          9          "Now, you're not aware of any property
      10   between 8:00 and 8:30 in the evening?                 10   damage happening in downtown St. Louis after that
      11      A. Yes.                                            11   8:00 to 8:30, are you?"
      12      Q. Okay. To the best of your knowledge, do         12          ANSWER: "No, I'm not."
      13   you recall what location that took place?             13      A. Okay.
      14      A. Around the 900 block of Olive.                  14      Q. Do you have any specific facts to refute
      15      Q. And what's the cross -- the 900 block of        15   his testimony? Because that's what I'm basing my
      16   Olive. Okay. You just answered.                       16   question to you on.
      17          Were people arrested in connection with        17      A. That's fine.
      18   that property damage?                                 18          I think that I -- seems to me I remember
      19      A. I know one young man was arrested. I            19   way after this that I was told that there -- the
      20   don't know how many others.                           20   bikes came up on other vandalism: Planters had been
      21      Q. Okay. Am I correct that after that              21   broken, a sofa thrown out in the middle of the
      22   property damage that took place around 8:30 p.m. on   22   street, some things like that.
      23   the 900 block of Olive, there was no other property   23      Q. Okay. Do you recall what time that was?
      24   damage done downtown that evening?                    24   Because I believe that's before --
      25      A. No, I don't think that's true. I think          25      A. It was after -- it was after the arrest of


                                                   Page 46                                                               Page 48
       1   that the bikes saw other people doing some             1   the individual I mentioned.
       2   destruction of property.                               2      Q. Okay.
       3      Q. Okay. And --                                     3      A. That's my understanding.
       4      A. But I can't testify -- I -- I -- I didn't        4      Q. Do you know what time that vandalism
       5   see it.                                                5   occurred that you just referred to?
       6      Q. Okay.                                            6      A. I'd say within a half -- this is -- I have
       7      A. That's my recollection.                          7   had the feeling, in my mind, that it was maybe 30
       8      Q. Do you recall what time that was?                8   minutes after he was arrested.
       9      A. I -- I -- there's -- we have a timeline,         9      Q. Okay. So somewhere close -- a little
      10   and we could obviously work off that.                 10   after 8:30 is when you believe this other vandalism
      11          If you're going -- if you want me to go by     11   took place?
      12   my memory, I know that there were descriptions        12      A. I'd say so.
      13   coming out of a subject with maybe an orange shirt    13      Q. Okay. Let me narrow the window down.
      14   over his head kicking in windows. There's about       14         Between 9:00 p.m. and, let's say,
      15   seven different businesses that had their doors or    15   11:00 p.m., are you aware, sitting here today, of
      16   windows shattered, and they were putting out          16   any specific facts of the actual vandalism taking
      17   description. And -- and but, also, after he was       17   place downtown?
      18   arrested, it's my understanding that there was        18      A. I'd say no.
      19   more -- there was -- there was still some more        19      Q. Okay. Am I correct that either Jemerson
      20   destruction of property or more vandalism.            20   or Rossomanno declared an unlawful assembly sometime
      21      Q. Okay. Am I correct that -- you know             21   around 11:00 p.m. that night?
      22   Timothy Sachs, right?                                 22      A. Yes.
      23      A. Yes.                                            23      Q. Okay. In order to declare an unlawful
      24      Q. Okay. And he was on the ground at the           24   assembly, am I correct that it's your understanding
      25   time, correct, that evening?                          25   there has to be articulable facts to support all the



                                                                                                       12 (Pages 45 to 48)
                                          ALARIS LITIGATION SERVICES
    www.alaris.us                            Phone: 1.800.280.3376                                          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 13 of 39 PageID #: 3929
                                           GERALD LEYSHOCK 4/17/2019

                                                    Page 49                                                      Page 51
       1   elements --                                             1   actual businesses had been damaged. But they were
       2       A. Yes.                                             2   drawn to the area of Locust and Tucker where the
       3       Q. -- necessary to do so?                           3   bikes were facing an unruly crowd, and Major Howard
       4       A. Yes, sir.                                        4   told me that they were throwing things at the
       5       Q. Okay. And when I use the phrase                  5   policemen and I believe that's -- this is what
       6   "articulable facts," you understand that means          6   precipitated the exact warnings given by Jemerson
       7   actually specific facts to support the elements,        7   and Rossomanno. Things -- they -- they were
       8   correct?                                                8   taunting the officers. They were belligerent to the
       9       A. Yes, sir.                                        9   officers, but then when they started throwing
      10       Q. Okay. You just testified that from              10   things, that's when -- that's when that was
      11   9:00 p.m. until 11:00 p.m. on that Sunday --           11   announced.
      12       A. I said -- you said "roughly," and I'd --        12        Q. What time was this?
      13   I'd say -- I'd say it was "roughly." I -- we can       13        A. I'd have to look at the timeline.
      14   look at a timeline, if you really wanted to know for   14        Q. Well, I don't have the timeline with me.
      15   sure.                                                  15   I'm asking you as best you recall what --
      16       Q. Okay. I'm going with what you remember,         16        A. Somewhere -- somewhere around this -- any
      17   your memory is right now.                              17   -- I would say somewhere around 10:45 or 11:00.
      18       A. Well, okay. That's fine.                        18        Q. Okay.
      19       Q. To the best of your memory, you told me         19        A. It could have been sooner.
      20   that after approximately 9:00 p.m., you're not aware   20        Q. How far was this incident that you're
      21   of any acts of vandalism happening in the city,        21   referring to with respect to where the kettle took
      22   correct?                                               22   place at 11:30?
      23       A. That's right. Yes.                              23        A. How far -- first off, you're talking about
      24       Q. So all I'm saying is from approximately         24   the arrests. I -- we didn't do a "kettle." We --
      25   two hours from 9:00 to 11:00, sitting here today,      25   we made "arrests."


                                                    Page 50                                                     Page 52
       1   you can't point me to any specific acts of violence     1        Q. Okay. You think that's --
       2   that took place that night?                             2        A. So that was at Washington and Tucker.
       3       A. I personally can't, no.                          3        Q. Right.
       4       Q. Okay. We know that around 11:00 p.m. you         4        A. That's where we made arrests.
       5   testified Rossomanno or Jemerson declared an            5        Q. 11:30 or so, there was a mass arrest at
       6   unlawful assembly, correct?                             6   Washington and Tucker, correct?
       7       A. Yes.                                             7        A. Thank you. Yes.
       8       Q. In order to declare unlawful assembly, you       8        Q. Okay. And --
       9   testified before that there would have to be an         9        A. Locust is three blocks south of there,
      10   agreement among individuals to commit an unlawful      10   three or four blocks south of there.
      11   act with force or violence. Do you recall that?        11        Q. Okay. And if I understand you correctly,
      12       A. Yes.                                            12   it's your testimony and recollection that sometime
      13       Q. Has Jemerson or Rossomanno explained to         13   before 11:00, there was some activity by individuals
      14   you or provided you with specific facts that           14   that caused the declaration of unlawful assembly at
      15   supported them declaring an unlawful assembly at       15   that location?
      16   11:00 o'clock, specifically that there were            16        A. Yes, sir.
      17   individuals in the crowd who had reached an            17        Q. Okay. Was there -- am I correct also,
      18   agreement to commit an unlawful act with force or      18   subsequently, a separate declaration of unlawful
      19   violence?                                              19   assembly at Washington and Tucker?
      20       A. Yes.                                            20        A. I don't know -- I don't know where the
      21       Q. What specific facts have they told you          21   last warnings were given. There -- there were
      22   supported that determination?                          22   warnings coming out every seven, eight, ten minutes
      23       A. Major Dan Howard had been dispatched            23   by Rossomanno, and I know Jemerson gave some, but
      24   downtown with some detectives and, I believe, a        24   I -- I couldn't -- I could not tell you if there was
      25   lieutenant to try to help us get an idea of what       25   one given there.



                                                                                                13 (Pages 49 to 52)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 14 of 39 PageID #: 3930
                                               GERALD LEYSHOCK 4/17/2019

                                                          Page 53                                                     Page 55
       1      Q. I'm focusing about the people in the area           1   previously at Locust and Tucker had migrated down to
       2   of Washington and Tucker, let's say between 11:00         2   Washington and Tucker; is that correct?
       3   and 11:30 right before the mass arrest took place.        3      A. Yes.
       4   During that time period, are you aware of any facts       4      Q. Okay. And my question to you is before
       5   that suggested there were individuals in that crowd       5   11:30, rather than conduct a mass arrest where
       6   who had reached an agreement to commit an unlawful        6   hundreds of people were arrested, why didn't the
       7   act with force or violence?                               7   police officers there simply go in the crowd and
       8      A. Well, most of the people in that crowd              8   arrest the handful of individuals who were the
       9   started off at Locust and Tucker. They ended up at        9   troublemakers?
      10   Washington and Tucker.                                   10      A. And my answer's the same: I asked Major
      11      Q. Okay.                                              11   Howard if he could effect arrests. He said we
      12      A. Same people.                                       12   didn't have enough people.
      13      Q. Is there a reason why the police officer           13      Q. But at some point, you had enough officers
      14   didn't simply just arrest those individuals if they      14   there to arrest over 100 people. When those other
      15   could determine who they were rather than conduct a      15   officers arrived, why didn't you, again, simply
      16   mass arrest of over 100 people?                          16   arrest the handful, the three, four, five people
      17      A. I asked Major Howard if he thought that            17   that were the troublemakers rather than bringing
      18   they could effect arrests, and he said we didn't         18   officers from every direction where you end up with
      19   have enough people --                                    19   hundreds of officers to arrest hundreds of people,
      20      Q. I'm confused. You --                               20   many of whom were just peacefully standing at the
      21      A. -- at Locust and Tucker.                           21   corner there?
      22      Q. Okay. But, again, I'm focusing about the           22            MR. DIERKER: Objection to form.
      23   events at Washington and Tucker before the mass          23   Argumentative.
      24   arrest that happened there. Okay?                        24            You may answer.
      25      A. Well, you -- you're confusing me --                25   BY MR. PRAISS:


                                                          Page 54                                                     Page 56
       1      Q. Okay.                                               1      Q. You may answer.
       2      A. -- because you said two different things,           2      A. All right. I believe there was quite a
       3   in my mind.                                               3   few people at Locust and Tucker. I don't know
       4      Q. Yeah. I apologize. Let's start over.                4   exactly. I got the impression there could have been
       5      A. Let -- let's start over.                            5   close to 100. I might be wrong.
       6      Q. Lieutenant Leyshock, let me start over.             6          He said he didn't have enough the people
       7         First of all, my questions right now, I'm           7   to effect arrest. We gave an unlawful -- we gave an
       8   focusing about the events that happened immediately       8   order that it was an unlawful assembly and everybody
       9   before the mass arrest that happened at Washington        9   had to disperse.
      10   and Tucker, which in the media has been                  10      Q. When those people that you mentioned
      11   characterized as part of kettle. Okay?                   11   migrated from Locust and Tucker to Washington and
      12      A. That's fine.                                       12   Tucker, in the half-hour before the mass arrest that
      13      Q. Okay. What time did that mass arrest take          13   took place at Washington and Tucker, are you aware
      14   place, to the best of your knowledge?                    14   of any protesters engaged in force or violence
      15      A. Maybe around 11:30.                                15   against property or against police officers?
      16      Q. That's -- my question is in the half-hour          16      A. The -- the ones at Locust at Tucker were
      17   before that mass arrest at Washington and Tucker,        17   throwing things at the policemen.
      18   again, was there any articulable facts to support        18      Q. Were they throwing things at policemen at
      19   the contention that two individuals or more had          19   Washington and Tucker? Is that your testimony?
      20   reached an agreement to violate -- to commit an          20   Again --
      21   unlawful act with force or violence?                     21      A. Which -- testified -- just testified at
      22      A. Yes.                                               22   Locust and Tucker that's where they were throwing
      23      Q. Okay. And if I understood you correctly,           23   stuff. Now you're asking me what happened at
      24   your testimony a few minutes ago in support of that      24   Washington and Tucker?
      25   was the fact that some of the individuals who were       25      Q. Again, I think I explained that's all --



                                                                                                     14 (Pages 53 to 56)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 15 of 39 PageID #: 3931
                                                    GERALD LEYSHOCK 4/17/2019

                                                           Page 57                                                Page 59
       1   I'm surprised we're still confused on it. I'm only         1      A. I don't think it was a bottle. I think it
       2   focusing about the events at Washington and Tucker         2   was more like a rock. I would have seen a bottle, I
       3   in the, let's say --                                       3   believe.
       4       A. Okay.                                               4      Q. Okay.
       5       Q. -- half-hour before the mass arrest, sir.           5      A. I couldn't find the rock.
       6          And my question to you, in that half-hour,          6      Q. Okay. Do you know who threw it at you?
       7   are you aware of any specific facts to support a           7      A. No, I do not.
       8   claim that any of the protesters at Washington and         8      Q. Was it a protester?
       9   Tucker were acting with force or violence?                 9      A. It came out of nowhere.
      10       A. Okay. I know that I got hit in the head,           10      Q. Okay. Other than that incident, are you
      11   my helmet, at Washington and Tucker. I can't speak        11   aware of any acts of force or violence by any other
      12   for any other officers. I didn't see other things         12   protesters from 11:00 to approximately 11:30 before
      13   being thrown at them.                                     13   the mass arrest that took place at Washington and
      14          But at that point, they had not dispersed,         14   Tucker?
      15   and that's why -- they had not dispersed from the         15      A. Not any other acts after Locust and
      16   earlier actions that were violence against police         16   Tucker.
      17   officers. That's where we made the arrest.                17      Q. Okay. And the events at Locust and
      18       Q. Well, the dispersal order was given at             18   Tucker, do you recall again approximately when they
      19   Locust and Tucker, correct?                               19   took place?
      20       A. That's right.                                      20      A. I think it was somewhere around 11:00.
      21       Q. Okay. The people at Washington and                 21   Again, there's a timeline.
      22   Tucker, not all of them, were at Locust and Tucker,       22      Q. Okay. Is it your understanding that the
      23   correct?                                                  23   mere possibility that people may commit an unlawful
      24       A. I don't -- I don't -- I couldn't tell you          24   act with force or violence provides a basis to
      25   that.                                                     25   declare an unlawful assembly?


                                                           Page 58                                                Page 60
       1      Q. Okay. Okay. Was a separate dispersal                 1      A. Say it again.
       2   order given at Washington and Tucker before the mass       2      Q. Sure. Is it your understanding that the
       3   arrest there?                                              3   mere possibility that people may commit an unlawful
       4      A. I -- I -- I -- I almost think so, but I              4   act with force or violence provide a basis to
       5   really don't know.                                         5   declare an unlawful assembly?
       6      Q. Okay. And in order to issue a dispersal              6      A. I'm not sure about that. Is that in -- is
       7   order at Washington and Tucker, there had to be a          7   that in the statute or ordinance? I don't remember
       8   basis for an unlawful assembly, correct?                   8   reading it.
       9      A. It would be unlawful -- see, you -- you              9      Q. No, I'm asking if that's your
      10   have your opinion.                                        10   understanding.
      11      Q. Okay.                                               11      A. I -- I -- I would tell you, as an incident
      12      A. I have my opinion.                                  12   commander, I wouldn't be declaring an unlawful
      13      Q. Okay.                                               13   assembly if there was -- if -- if there -- if there
      14      A. The unlawful assembly had -- was at Locust          14   was a possibility, and I don't know what that -- I
      15   and Tucker. We brought officers from different            15   don't know how -- how you would even describe that.
      16   areas, gave people more than ample ways to disperse.      16      Q. Okay.
      17   They chose not to disperse, and they were all             17      A. You're either throwing bottles at us or
      18   arrested. That's what happened.                           18   you're not.
      19      Q. The location of the two things you're               19      Q. Okay.
      20   talking about are three blocks apart, correct?            20      A. If I saw some guys stooped down making
      21      A. I'd say around three blocks.                        21   Molotov cocktails, before they started lobbing them
      22      Q. Yeah. Okay. I just want to make sure I'm            22   at us, I would declare unlawful assembly there.
      23   clear in terms of your understanding.                     23      Q. Okay. But if you had a group of people
      24         You pointed out the fact that you got hit           24   standing peacefully but you have concern because of
      25   by a bottle, you believe, at Washington and Tucker?       25   prior vandalism that there's a likelihood in your



                                                                                                   15 (Pages 57 to 60)
                                                    ALARIS LITIGATION SERVICES
    www.alaris.us                                      Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 16 of 39 PageID #: 3932
                                               GERALD LEYSHOCK 4/17/2019

                                                             Page 61                                                        Page 63
       1   mind that this group of people may act violently             1      Q. In your experience there, the sound of the
       2   based on what happened hours before, my question to          2   bullhorn travels three blocks --
       3   you is does that give you a basis, in your mind, to          3      A. I don't know.
       4   declare an unlawful assembly?                                4      Q. -- clearly and unambiguously?
       5      A. No, it does not.                                       5      A. I've heard -- I've heard people yelling
       6      Q. Okay. When the unlawful assembly was                   6   from three blocks away.
       7   declared at Locust and Tucker, am I correct that it          7      Q. Okay. Is it your testimony that the use
       8   didn't tell people how far they had to leave the             8   of a bullhorn to declare an unlawful assembly
       9   area?                                                        9   travels clearly and unambiguously three blocks so
      10      A. That's right.                                         10   people would hear it?
      11      Q. Am I correct when the unlawful assembly               11      A. I -- I don't know.
      12   was declared at Locust and Tucker it didn't tell            12      Q. Okay. Were any of the people that were
      13   people for how long they had to leave the area,             13   acting in a violent manner at Locust and Tucker
      14   correct?                                                    14   arrested before they moved -- before the group moved
      15      A. That's right.                                         15   down, as you testified, to Washington and Tucker?
      16      Q. Okay. And to the extent there was a group             16      A. No, they were not.
      17   of people already located at Washington and Tucker          17      Q. Is there a reason why even a handful of
      18   at the time that the unlawful assembly was declared         18   those individuals were not arrested?
      19   at Locust and Tucker, in light of the fact that             19      A. Yes, sir.
      20   there's three blocks separating those two locations,        20      Q. What's that?
      21   would you agree with me that it's exceedingly               21      A. They -- Major Howard didn't feel like he
      22   unlikely that the people at Washington and Tucker           22   had enough policeman --
      23   would've heard the declaration of the unlawful              23      Q. Okay.
      24   assembly at that -- knowing that distance?                  24      A. -- to do it safely.
      25      A. I think you're making an assumption. I                25      Q. When you look back at the events that


                                                             Page 62                                                        Page 64
       1   don't know that there was anybody at Washington and          1   happened at the Stockley protests, do you believe
       2   Tucker when we told the people at Locust and Tucker          2   that there's any lessons learned? Things that the
       3   to disperse. I don't know who was at Washington and          3   police could have done better?
       4   Tucker.                                                      4      A. You know, I -- I'll simply answer like
       5        Q. Do you know there was any protesters or              5   this: The dynamics of protests is sort of like the
       6   other people congregating in that area at the time           6   dynamics of a prize fight. You can prepare all you
       7   is my question?                                              7   want, but you -- you have to react to what's thrown
       8        A. I have no idea.                                      8   your way.
       9        Q. To the extent there were people in that              9          I remember the fury and the ugliness of
      10   area, do you agree with me, just recognizing the            10   the very first action right out here (indicated),
      11   three-block distance you've testified to, it is             11   and I remember that at one point, I tried to -- we
      12   exceedingly unlikely that any of those people at            12   had four buses of CDT come up and I thought that I
      13   Washington and Tucker would have heard the                  13   could de-escalate the situation by having them
      14   declaration of unlawful assembly and a dispersal            14   leave. And I got three buses out, and then they
      15   order three blocks away?                                    15   surrounded the last bus. I tried my best to keep
      16        A. They were using --                                  16   police cars out of sight of protesters, but later
      17              MR. DIERKER: Object to the form.                 17   that afternoon somebody had forgot to move a Tahoe
      18   Excuse me.                                                  18   on that corner I'm looking down there, and they came
      19              THE WITNESS: I'm sorry.                          19   and trashed it.
      20              MR. DIERKER: I'll object to the form             20          So if I was going to try to do things
      21   of the question. Calls for speculation.                     21   better, I'd try to keep our policeman away from the
      22              You may answer.                                  22   protesters as much as I could because they were more
      23        A. No. They were using a bullhorn. I don't             23   bent on taunting or hurling stuff at the officers,
      24   -- I don't know.                                            24   including 20-pound landscape stones the night of --
      25   BY MR. PRAISS:                                              25   that Friday night. However, we're also -- it's our



                                                                                                         16 (Pages 61 to 64)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 17 of 39 PageID #: 3933
                                           GERALD LEYSHOCK 4/17/2019

                                                    Page 65                                                        Page 67
       1   job to -- to make sure nobody gets hurt, no innocent    1   to read and review the deposition to make
       2   people, that there's a -- that we minimize              2   corrections as necessary, and we recommend that you
       3   destruction of property and vandalism and try to        3   do so.
       4   keep the peace.                                         4            THE WITNESS: I'll do it.
       5           So I believe that when you ask me the           5            MR. DIERKER: Okay. So we'll read
       6   question what could we have done better, did the        6   and sign.
       7   best I could to try to keep up -- my officers out of    7        (WHEREIN, the proceedings were thereby
       8   the sightlines of these protesters. I don't know I      8   concluded at 2:24 p.m.)
       9   could have done much better than that.                  9               *****
      10           Everything else we did, we had to do. I        10
      11   wouldn't change a thing.                               11
      12        Q. Okay. In terms of the interaction between      12
      13   the police and the protesters in connection with       13
      14   events of Sunday, September 17th, do you look back     14
      15   at that and think there's things that could have       15
      16   done -- been done differently or better, and           16
      17   especially the use of chemical agents at the           17
      18   individuals?                                           18
      19        A. Well, I don't -- I -- I saw -- I saw the       19
      20   synopsis provided to the report describe of -- of --   20
      21   by officers that used their mace. So -- and I'm --     21
      22   I'm never going to second guess a policeman. I was     22
      23   -- I wasn't there. I didn't see what they saw. So      23
      24   in every instance, we gave ample warning about         24
      25   munitions being -- being imminent.                     25


                                                    Page 66                                                        Page 68
       1           And as far as at Washington and Tucker, I       1            CERTIFICATE OF REPORTER
       2   read what those officers wrote. I wasn't close          2
       3   enough to say anything that would make me think that    3                 I, Susan J. Pybas, CCR, No.
       4   they didn't act exactly the way they were supposed      4   1446(T) within the State of Missouri, do hereby
       5   to act.                                                 5   certify that the witness whose testimony appears in
       6       Q. Would you agree with an assessment that          6   the foregoing deposition was duly sworn by me; that
       7   for all its bad press, the mass arrest that took        7   the testimony of said witness was taken by me to the
       8   place on Sunday, September 17th went pretty well?       8   best of my ability and thereafter reduced to
       9       A. I -- I'll say it like this: Had everybody        9   typewriting under my direction; that I am neither
      10   dispersed, we wouldn't have made one arrest. Even      10   counsel for, related to, nor employed by any of the
      11   the guys that were throwing -- or woman -- whoever     11   parties to the action in which this deposition was
      12   was throwing bottles at those officers, we brought     12   taken, and further, that I am not a relative or
      13   all the officers -- we -- they didn't have enough      13   employee of any attorney or counsel employed by the
      14   officers to make the arrests safely.                   14   parties thereto, nor financially or otherwise
      15           So I just said -- Sachs and I talked. We       15   interested in the outcome of the action.
      16   decided to bring everybody up there. Everybody had     16
      17   ample time to disperse. They chose not to. They        17
      18   were arrested. That's what we had to do. They          18   __________________________________
      19   could have easily walked away -- so easily walked      19   Susan J. Pybas, CCR
      20   away.                                                  20
      21               MR. PRAISS: Just give me a few             21
      22   minutes. I may be finished.                            22
      23               I have no further questions.               23
      24               MR. DIERKER: We have no questions.         24
      25               Colonel Leyshock, you have the right       25


                                                                                                  17 (Pages 65 to 68)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                   Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 18 of 39 PageID #: 3934
                                             GERALD LEYSHOCK 4/17/2019

                                                       Page 69                                                    Page 71
       1                ALARIS LITIGATION SERVICES                   1   STATE OF _______________)
       2                                                             2
       3   April 23, 2019
       4                                                             3   COUNTY OF ______________)
           Omri Praiss, Esquire                                      4
       5   ACLU OF MISSOURI FOUNDATION                               5   I, GERALD LEYSHOCK, do hereby certify:
           406 West 34th Street, Suite 420
       6   Kansas City, Missouri 64111                               6        That I have read the foregoing deposition;
                                                                     7        That I have made such changes in form
       7   IN RE: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
               MISSOURI
                                                                     8   and/or substance to the within deposition as might
       8                                                             9   be necessary to render the same true and correct;
           Dear Mr. Praiss:                                         10        That having made such changes thereon, I
       9
           Please find enclosed your copies of the deposition of    11   hereby subscribe my name to the deposition.
      10   GERALD LEYSHOCK taken on April 17, 2019 in the           12        I declare under penalty of perjury that the
           above-referenced case. Also enclosed is the original     13   foregoing is true and correct.
      11   signature page and errata sheets.
                                                                    14        Executed this _____ day of _______________,
      12   Please have the witness read your copy of the            15   20___, at ___________________________.
           transcript, indicate any changes and/or corrections      16
      13   desired on the errata sheets, and sign the signature
      14   page before a notary public.                             17
      15                                                            18
      16   Please return the errata sheets and notarized
                                                                    19               __________________________
      17   signature page within 30 days to our office at 711 N
      18   11th Street, St. Louis, MO 63101 for filing.             20               GERALD LEYSHOCK
      19                                                            21
      20   Sincerely,
      21                                                            22              __________________________
      22                                                            23              NOTARY PUBLIC
      23   Susan J. Pybas                                           24   My Commission Expires:
      24
      25   Enclosures                                               25


                                                       Page 70
       1                ERRATA SHEET
           Witness Name: GERALD LEYSHOCK
       2   Case Name: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
                 MISSOURI
       3   Date Taken: APRIL 17, 2019
       4
       5   Page #_____ Line #_____
       6   Should read: ____________________________________
       7   Reason for change: ______________________________
       8
       9   Page #_____ Line #_____
      10   Should read: ____________________________________
      11   Reason for change: ______________________________
      12
      13   Page #_____ Line #_____
      14   Should read: ____________________________________
      15   Reason for change: ______________________________
      16
      17   Page #_____ Line #_____
      18   Should read: ____________________________________
      19   Reason for change: ______________________________
      20
      21   Page #_____ Line #_____
      22   Should read: ____________________________________
      23   Reason for change: ______________________________
      24
      25   Witness Signature: ______________________________



                                                                                                  18 (Pages 69 to 71)
                                             ALARIS LITIGATION SERVICES
    www.alaris.us                               Phone: 1.800.280.3376                                Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 19 of 39 PageID #: 3935
                                    GERALD LEYSHOCK 4/17/2019

              A            27:3,8,10,15       54:2,5,12,15        15:14               56:15,15 57:16
     a 3:16 5:4,18,24      27:19,21,24        54:22,24          ACLU 4:3 69:5       age 5:9
       6:2,4,7,11,11,13    28:1,3,10,14,15    55:3,5,10         act 44:13,16        agents 8:15
       6:16,18,18,23       28:19,20,22        56:2,2,16,21        50:11,18 53:7       10:25 12:6,17
       7:2,3,7,10,13       29:2,4,7,12,19     57:4,7,10,20        54:21 59:24         12:20,24
       7:16,19,23,25       30:1,2,14,20       57:24 58:1,4,6      60:4 61:1 66:4      14:22 15:5,20
       8:2,6,12,16,22      31:2,6,7,12,17     58:7,9,12,14        66:5                16:3,8,22 17:11
       9:1,3,3,8,8,8,8     31:21 32:8,14      58:21,25 59:1     acted 19:8            17:15,22,25
       9:14,17,20,21       32:16,17,19        59:1,2,2,5,7,8    acting 22:7           18:24 23:15
       9:25 10:3,5,8       33:1,2,4,7,9,13    59:9,15,20,21       28:25 29:7          24:10 25:25
       10:8,12,16,19       33:14,18,20        59:24 60:1,4        57:9 63:13          26:14,20
       10:23 11:1,6,9      33:20,24 34:3      60:6,11,14,17     action 38:13          28:13,18 29:13
       11:11,14,16,17,18   34:5,8,20,23       60:20,23,25         64:10 68:11,15      30:12 31:8,15
       11:19,21,23         35:2,3,4,6,8       61:3,5,10,15,16   actions 27:4,12       32:23 65:17
       12:3,4,5,7,10       35:12,16,22        61:25 62:8,14       32:5 57:16        aggressively
       12:12,14,18,21      36:7,10,16,18      62:16,23,23       activity 43:19        22:7
       12:25 13:3,8,9      36:21,24 37:2      63:3,5,8,11,13      52:13             ago 10:8 28:16
       13:10,12,13,16      37:4,6,10,11,13    63:16,17,17,19    acts 49:21 50:1       32:2 35:3
       13:19 14:1,2,4      37:16,19,22        63:21,24 64:4       59:11,15            54:24
       14:4,6,8,10,12      38:1,3,6,9,13      64:6,17 65:2      actual 11:19        agree 11:24
       14:14,18,20,23      38:25 39:3,8       65:11,19,22         33:10 48:16         44:11,15 61:21
       14:25 15:6,9        39:13,16,21        66:9,21 68:12       51:1                62:10 66:6
       15:13,21 16:4,9     40:2,4,10,16       69:14             actually 8:18,20    AGREED 5:2
       16:11,13,24 17:1    40:19,22 41:1     ability 7:9 68:8     15:17 16:19       agreement
       17:6,12,16,19       41:5,8,12,18      about 8:23 9:8       21:11 36:16         43:25 44:12
       17:23 18:1,5,7      41:20,22,24        12:23 16:2,15       38:22 39:4          50:10,18 53:6
       18:7,13,15,17       42:3,8,10,11,13    16:22 17:3,21       49:7                54:20
       18:19,24 19:1,1     42:13,19,21        20:7 21:5         add 41:20           Ahmad 1:4 3:4
       19:3,6,6,6,11       43:1,9,10,18       23:5,6 27:16      after 9:7 20:8,11     3:18 5:22 69:7
       19:18,19,20,21      43:23 44:2,5       29:4,17 30:15       31:23 34:11         70:2
       19:25 20:4,5        44:14,17,19,21     31:4,8 32:13        39:23 45:21       al 1:4 3:4,19
       20:7,9,9,13,13      44:24 45:4,8       33:17,21 35:4       46:17 47:10,19      69:7 70:2
       20:14,17,18,20      45:11,14,19,25     38:10 39:11         47:25,25 48:8     ALARIS 4:13
       20:21,22,24         46:4,7,9,9,13      41:9,23 42:4        48:10 49:20         69:1
       21:4,4,4,4,5,13     46:23 47:1,3,5     42:11,12 43:4,7     59:15             all 6:8 13:10 14:2
       21:15,20,23         47:13,17,21,25     43:13 44:5        afternoon 5:17        16:4 17:4 20:1
       22:2,7,9,14,18      48:3,6,6,9,12      45:1 46:14          5:18 38:15          20:4 23:12,17
       22:23,24 23:3       48:18,22 49:2      51:23 53:1,22       39:7 64:17          25:16 26:1
       23:9,9,11,16,21     49:4,9,12,14       54:8 57:2         again 8:6 15:14       29:2,7 33:24
       23:23 24:1,5,7      49:18,23 50:3      58:20 60:6          19:23 26:5          35:25 40:21
       24:13,18,20         50:7,12,20,23      65:24               27:18 28:6,15       41:6 44:6
       24:23 25:2,5        50:24 51:13,16    above-refere...      30:18,19,25         48:25 49:24
       25:7,9,12,15        51:19,23,24        69:10               39:22 53:22         54:7 56:2,25
       25:19,20,23         52:2,4,5,7,9      Absolutely           54:18 55:15         57:22 58:17
       26:1,1,8,12,15      52:16,18,20        31:21               56:20,25            64:6 66:7,13
       26:18,22,25         53:8,12,13,15     Academy 13:20        59:18,21 60:1     allowed 30:23
                           53:17,21,25        13:23,25 14:1     against 12:24       almost 18:7

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 20 of 39 PageID #: 3936
                                  GERALD LEYSHOCK 4/17/2019

       58:4              5:2,9,25 6:24      56:3,8,11,11,13     56:14 57:7,8      areas 58:16
     already 10:11       7:11,11,16,17      56:19,22,24         57:12 59:11,11    Argumentative
       19:3 36:17        8:14,19,23 9:9     57:2,6,8,11,15      59:15 62:5,12       55:23
       42:8 61:17        9:15 10:8,24       57:19,21,22         63:12 64:2        around 42:24
     also 21:25 30:11    11:3,3,12 12:4     58:2,6,7,15,17      68:10,13 69:12      45:9,14,22
       31:19 37:19       12:9 14:5 15:21    58:25 59:13       anybody 16:18         48:21 50:4
       41:24 43:12       15:23 16:16,19     59:15,17,17         36:25 37:24         51:16,17 54:15
       46:17 52:17       17:2,20 18:8       60:14 61:7,12       38:1 39:10          58:21 59:20
       64:25 69:10       18:17,19,21        61:16,17,19,22      43:7 62:1         arrest 19:13,14
     am 6:11 10:10       19:3,4,4,6,7,8     62:1,2,3,13,14    anything 7:14         19:17 20:11
       11:23 24:24       19:10,11,12,14     63:4,9,13,15        35:14 44:18         21:23,25 22:3
       25:25 26:9        19:14,19,20,22     64:9,11,12,14       44:23 66:3          22:5,12,19,24
       30:15 31:2,11     20:15 22:4,4       64:14,18,19       apart 58:20           23:17 29:21
       32:15 34:25       22:4,19 23:5,7     65:3,3,13,15      apologize 42:9        29:23 30:1
       37:9 40:5,11      24:2,8,10,11,17    65:16,21 66:1,1     42:23 54:4          41:6 47:25
       45:5,9,21         24:24 25:1,6       66:15 67:1,2,6    appear 32:16          52:5 53:3,14
       46:21 48:19       25:24 26:9,13      68:8,12 69:11     APPEARANC...          53:16,24 54:9
       48:24 52:17       27:24 28:11,15     69:13,16 71:9       4:1                 54:13,17 55:5
       61:7,11 68:9,12   29:10,17,18,23     71:13             appears 68:5          55:8,14,16,19
     among 50:10         29:25 30:3,5      and/or 41:16       applied 31:19         56:7,12 57:5
     amount 12:5         30:17,19,22        69:12 71:8        approached            57:17 58:3
     ample 58:16         30:22 31:7        announced            19:21               59:13 66:7,10
       65:24 66:17       32:9,11,12,22      51:11             appropriate         arrested 45:17
     an 5:20 8:20        33:7,12,18,21     announcement         12:23 15:19,19      45:19 46:18
       8:24 11:18        34:5,8,21,24       35:17 39:5,6        16:2,3              48:8 55:6
       29:20,25          35:21 36:3,3,6    answer 7:9         approximately         58:18 63:14,18
       31:23 32:17       36:19 37:5,11      33:9 40:24          18:6 49:20,24       66:18
       33:12 34:11       37:20,21 38:6      44:22 47:12         59:12,18          arrests 51:24
       37:9,15,24        38:16,17,17,19     55:24 56:1        April 1:12 3:11       51:25 52:4
       38:23 39:14       38:24 39:16        62:22 64:4          69:3,10 70:3        53:18 55:11
       39:22 40:23       39:18,23 40:1     answer's 55:10     are 3:19 7:8          66:14
       41:11,17 42:1,4   40:1 41:6,6,9     answered 45:16       8:10,24 11:8,13   arrived 55:15
       42:6,15,17        41:13,20,22       answering 6:25       11:15,21 13:24    articulable
       43:4,8,16,17      42:9,23 43:11     anticipating         14:6 16:4           48:25 49:6
       43:22,25 44:1     43:12,14,18        20:2                20:22 23:4          54:18
       44:12 46:13       44:3,15 45:1      any 7:3,4,8,22       24:4,15 25:10     as 5:11 6:8 11:10
       48:20,23          45:10,15 46:3      8:1 14:19 15:2      26:6 31:16          19:21 23:21
       50:5,9,10,15      46:10,16,17,17     15:3 16:6 17:9      34:1 39:25          29:22 31:24
       50:17,18,25       46:24 48:14        17:14,25 22:10      40:17 47:11         32:6,6 34:12
       51:3 53:6,6       49:5,12 50:24      23:12,13,14         48:15 53:4          34:16 42:13
       54:20,20          51:2,3,5,7         24:9 29:21          56:13 57:7          44:8,8 51:15
       56:7,7,8 58:8     52:2,6,8,11,12     33:5 36:23          58:20 59:10         54:11 60:11
       59:23,25          52:19,23 53:2      38:3 40:6,12      area 29:4             63:15 64:22
       60:3,5,11,12      53:3,9,10,18       43:20 47:9,14       32:24 39:25         64:22 66:1,1
       61:4,25 63:8      53:21,23           48:16 49:21         40:8,14 51:2        67:2 71:8
       66:6              54:10,17,23        50:1 51:16          53:1 61:9,13      ask 7:3,4 8:19
     and 3:11,12 5:1,2   55:1,2,4,7,10      53:4 54:18          62:6,10             19:23 26:5

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 21 of 39 PageID #: 3937
                                    GERALD LEYSHOCK 4/17/2019

       30:20,22,22         29:12 30:21       BA 9:3,7              5:20 6:14 13:5     41:9
       30:23 42:23         30:25 32:4        back 19:10,15,19      13:6,14 20:23    block 45:14,15
       65:5                33:12 37:23        20:13 23:8           42:24 47:24        45:23
     asked 16:9,17         38:3,6,16,24       39:18 63:25          50:9 52:13       blocks 52:9,10
       42:8,11 43:3        39:15 41:1,14      65:14                53:3,23 54:9       58:20,21
       47:7 53:17          46:24 47:6        background            54:17 55:4         61:20 62:15
       55:10               49:14 50:15        8:18 9:7             56:12 57:5         63:2,6,9
     asking 6:21           51:4,13,22        bad 20:9 66:7         58:2 59:12       both 11:25 29:8
       14:23 16:14,16      52:2,5,14,19      balls 11:14 24:11     60:21 61:2         29:9 32:5
       42:12 51:15         53:9,9,21,23      based 61:2            63:14,14 69:14     39:8,16,16
       56:23 60:9          54:9,17 55:1      Basically 27:3      beginning 24:11      44:2
     assemblies            55:13,20 56:3     basing 47:15          30:21            bottle 19:11,15
       38:11,20            56:13,16,16,17    basis 14:2 29:10    begins 37:8          19:20,22
     assembly 34:25        56:18,18,21,23     58:8 59:24           39:22              20:13 58:25
       37:9,15,18,24       57:2,8,11,13,14    60:4 61:3          BEHALF 1:11          59:1,2
       38:4,23 39:15       57:18,21,22       Baumgartner         being 5:7 14:20    bottles 60:17
       39:23 41:11,17      58:2,7,14,25       25:11                32:22,24           66:12
       42:1,5,7,15,18      59:6,13,17        be 5:4 6:6,21         57:13 65:25      bottom 24:14
       42:25 43:5,8        60:17,22 61:7      11:3 15:13 17:2      65:25            Brandon 4:8
       43:16,17,22         61:12,17,18,19     17:18 19:2,13      believe 7:21         7:16
       44:1,10 48:20       61:22,24 62:1      20:9 27:1,18         13:13 14:18      break 14:25
       48:24 50:6,8        62:2,3,6,12        29:13,20,22          18:9 23:10         18:2
       50:15 52:14,19      63:13,25 64:1      32:16,22,23          36:16 38:13,14   briefly 5:19 8:17
       56:8 58:8,14        64:11,23 65:15     33:8 34:3            39:14,17 41:16     9:6
       59:25 60:5,13       65:17 66:1,12      36:2 37:14,23        43:3 47:24       bring 66:16
       60:22 61:4,6        67:8 69:17         39:3 40:8,14         48:10 50:24      bringing 55:17
       61:11,18,24         71:15              41:11 43:21,25       51:5 56:2        broad 13:7
       62:14 63:8        attached 2:11        44:11 48:25          58:25 59:3       broken 47:21
     assessment          attack 19:9          50:9 56:5            64:1 65:5        brought 22:22
       66:6              attended 15:4        58:7,9 60:12       belligerent 51:8     58:15 66:12
     assigned 8:12         17:9,14            66:22 71:9         bent 64:23         Brown 35:17
     assume 7:5          attorney 5:20       became 19:6         best 6:1 8:4         36:5
       21:17               8:21,24 68:13     because 6:8           45:12 49:19      bullhorn 62:23
     assumption          attorneys 5:21       8:18 13:7 19:9       51:15 54:14        63:2,8
       61:25             August 23:10         20:2 30:7 41:1       64:15 65:7       bus 64:15
     at 3:13 7:3,18      authority 29:21      47:15,24 54:2        68:8             buses 64:12,14
       8:2,5,6,6 9:3     authorized 24:5      60:24 64:22        better 40:24       businesses
       9:9 10:9,14,18    aware 16:11 47:9    become 10:6           64:3,21 65:6       46:15 51:1
       11:1,2 17:25        48:15 49:20        13:25                65:9,16          but 6:5 13:3,4
       18:12,17,19,20      53:4 56:13        been 5:9 6:14       between 3:12         14:15 15:9,14
       19:3,7,11,16,19     57:7 59:11         10:1 18:7 19:3       5:2 11:2 44:12     15:23 16:15,21
       20:15,20 21:14    away 62:15           30:3 34:15,16        45:10 48:14        17:1 18:8 20:3
       22:3 23:7,15        63:6 64:21         35:23 39:10          53:2 65:12         21:1 22:3,22
       24:2,10,14          66:19,20           47:20 50:23        beyond 33:15         30:8 33:15
       25:18 26:6,20                          51:1,19 54:10      bikes 46:1           34:6 36:15
       26:21 27:9               B             56:4 65:16           47:20 51:3         37:19 39:4
       28:21,24          B 29:4 30:8         before 3:14,16      bit 7:19 13:9        43:10,11 46:4

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 22 of 39 PageID #: 3938
                                 GERALD LEYSHOCK 4/17/2019

      46:17 51:1,9      52:14               12:23 18:23        completing 9:7      10:10 12:6
      52:23 53:22     CCR 3:15 4:13         21:22 33:6         compliance          23:10 24:24
      55:13 57:14       5:4 68:3,19         43:8,16             40:9               25:25 26:9,14
      58:4 60:23      CDT 16:11,12        city 1:7 3:7,13,19   compliant 40:15     26:24 27:9
      60:24 64:7,16     24:1 64:12          4:4,9 5:22         compound            28:9,13 31:5,11
     by 2:4 5:2,4,16  ceased 22:11          44:3 49:21          14:25              31:16 32:1,7,13
      9:10,12 17:7,9  certain 3:16          69:6,7 70:2        concern 60:24       32:15,18,25
      32:6,17 34:14     13:18 31:15       claim 57:8           concluded 67:8      35:1 37:9
      34:19 37:8        37:22             classified 29:22     conditions 31:16    38:24 40:5,11
      39:25 46:11     certainly 37:20     clear 7:4 13:4       conduct 53:15       41:11,17 45:5,9
      51:6 52:13,23   CERTIFICATE           28:5 30:20          55:5               45:21 46:21
      55:25 58:25       68:1                32:22 40:2         confrontation       46:25 48:19
      59:11 62:25     Certified 4:12        58:23               19:17              48:24 49:8,22
      64:13 65:21       5:5               cleared 32:24        confrontational     50:6 52:6,17
      68:6,7,10,13    certify 68:5 71:5   clearly 32:21         19:12              55:2 57:19,23
                      chance 6:23           63:4,9             confused 53:20      58:8,20 61:7
             C        change 65:11        close 35:8 48:9       57:1               61:11,14 71:9,13
     C 25:18,21 26:6    70:7,11,15,19       56:5 66:2          confusing          corrections
      29:4,18 31:3      70:23             cocktails 60:21       53:25              67:2 69:12
     call 6:2,4 39:19 changes 36:20       colonel 6:9,11       congregating       correctly 20:12
      43:20             36:23 69:12         10:5,7,11 28:2      62:6               52:11 54:23
     Calls 62:21        71:7,10             30:19 34:15        connection         cough 9:5
     came 9:14 18:8 characterized           66:25               14:21 15:3        could 5:23 8:4
      47:20 59:9        54:11             combative 30:2        20:19 27:6         17:2,18 18:23
      64:18           charge 44:9         come 44:23            28:16 30:12        21:21 29:18
     can 8:5 11:3,24 charged 43:21          64:12               31:19 32:24        35:23 36:1,12
      13:11 16:19       44:1              comes 8:7             38:2,11,21         37:20,20,21
      22:6 30:17      chemical 8:15       coming 46:13          41:14 45:2,3,17    38:1 42:5
      33:6 37:19,24     10:14,25 12:5       52:22               65:13              46:10 51:19
      40:24 49:13       12:8,12,13,17     commander            consider 22:10      52:24 53:15
      64:6              12:20,24            26:23 27:2         constitutes         53:18 55:11
     can't 14:12,14     14:22 15:5,19       41:23 60:12         43:4               56:4 64:3,13
      15:14 16:6        16:3,8,22 17:11   commanders           constitutional      64:22 65:6,7
      17:23 22:19,19    17:15,21,25         36:1 37:19          29:15 31:10        65:9,15 66:19
      22:25,25          18:24 23:15       commands             contention         couldn't 52:24
      34:6 44:23        24:10 25:25         30:3                54:19              57:24 59:5
      46:4 50:1,3       26:14,20          Commission           continues 23:14    counsel 5:2,3
      57:11             28:12,18 29:12      71:24              control 29:19       7:18 37:5
     canister 11:19     30:6,11 31:8,15   commit 44:12,15      controls 30:2       68:10,13
      12:2              32:23 65:17         50:10,18 53:6      cooperation        COUNSELOR'S
     career 17:24     chose 58:17           54:20 59:23         30:4               4:9
     carry 11:10        66:17               60:3               copies 36:4        COUNTY 71:3
     cars 64:16       Christine 7:19      committing            69:9              couple 28:15
     case 1:6 3:6       37:4                44:9               copy 69:12          31:7
      69:10 70:2      circumstance        common 21:21         corner 55:21       course 17:24
     cause 3:16         33:18 34:3        communicatio...       64:18              40:2
     caused 18:24     circumstances         9:4                correct 6:10       court 1:1 3:1,17

                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 23 of 39 PageID #: 3939
                               GERALD LEYSHOCK 4/17/2019

       4:12 5:5 7:1   62:14               6:21 7:25           67:5                   3:17,17
       34:19         declare 37:24      describe 8:4,17     dierkerr@stlo...       division 1:2 3:2
     cover 15:24      42:14 48:23         9:6 18:23           4:11                   3:18 43:12
     covered 24:7     50:8 59:25          22:6 60:15        difference 11:2        do 6:13,24 7:14
       34:5           60:5,22 61:4        65:20               12:11,12               10:17,21 13:15
     covers 30:8      63:8 71:12        described           differences              13:17 14:9,19
       43:23 44:24   declared 38:11       23:21 33:16         32:10                  15:2,7,7,11,16
     create 36:15     38:14,15,17,17    description         different 6:20           17:19 18:14,16
     crime 40:17      38:21 39:1,14       46:17               32:12 38:20            21:10,11 22:6
     criminal 43:18   41:17 42:6        descriptions          46:15 54:2             23:12 24:3,19
     cross 45:15      48:20 50:5          46:12               58:15                  24:22 25:21
     crowd 19:10      61:7,12,18        desired 69:13       differently              30:6,12 31:13
       25:25 26:14   declaring 37:12    destruction           65:16                  34:1,17,22
       28:13 50:17    38:23 42:4          46:2,20 65:3      directing 27:4           35:7,13,20
       51:3 53:5,8    50:15 60:12       detail 8:6,10,13    direction 55:18          36:4,22 38:10
       55:7          Defendant 1:8        15:24               68:9                   39:1,6,14 40:3
     crowds 30:12     3:8,20 4:7 5:3    detectives          directly 9:15            42:3,21 43:24
     crystal 13:4    definitely 13:12     50:24             discretion 24:2          44:11 45:12
     curious 41:4     42:19             determination       discussion               46:8 47:14,23
                     definition 8:14      37:17 38:3,5        31:24 34:12            48:4 49:3
            D         10:14               50:22             discussions              50:11 51:24
     damage 45:6     definitions 8:7    determine             33:21 43:11            59:6,7,18
      45:18,22,24     10:18               53:15             dispatched               62:5,10 63:24
      47:10          delineated         determined            50:23                  64:1,20 65:10
     damaged 51:1     15:18               42:17,19          dispersal 2:7            65:14 66:18
     Dan 50:23       department 9:11    device 11:9 18:4      25:25 26:14            67:3,4 68:4
     date 34:21 70:3  9:13,18 10:2        27:9 28:19,24       28:13 33:2,7,11        71:5
     dated 36:14      34:9 37:23        did 7:14,22 8:8       33:19 34:3           document
     day 3:13 71:14  department's         9:12,23 10:6        35:4 37:8,14           24:23 25:9,12
     days 69:17       27:4                14:15 21:7,11       39:20 40:5,11          25:18,23 26:2
     de-escalate     deploy 23:15,24      22:10 26:16         41:9 42:12,14          27:15 30:14
      64:13          deployed 12:13       27:11 29:15         42:21,24               31:17 34:23
     dealing 26:20    18:3,11 23:20       36:25 38:3          57:18 58:1,6           35:4,5
      30:11 31:14     24:9 27:8           39:16 42:9,23       62:14                documents
      47:4            28:18               54:13 65:6,10     disperse 31:15           7:22,25 8:1,2
     deals 25:1,24   deployment         didn't 7:23 8:19      39:24,25               8:5 10:17
      28:8,11         25:24 26:13         11:1 16:15 21:7     40:18 41:7             14:20 16:1
     Dear 69:8        28:12 31:4          22:22 30:5,6        56:9 58:16,17          25:3
     December 9:14 deposed 6:14           36:15 46:4          62:3 66:17           does 27:1 32:16
      9:23           deposition 1:10      51:24 53:14,18    dispersed 57:14          40:6,12 61:3,5
     decided 19:14    3:10 5:3,13         55:6,12,15          57:15 66:10          doing 20:10
      66:16           7:15,17,21          56:6 57:12        dispersing               46:1
     decision 19:17   8:20 11:25          61:8,12 63:21       30:12                don't 8:8 13:3
      20:8,11         25:4 26:7,17        65:23 66:4,13     distance 61:24           14:16 15:9,10
     declaration      67:1 68:6,11      Dierker 4:8           62:11                  16:21 18:8,9
      25:10 41:25     69:9 71:6,8,11      55:22 62:17       distinguish 12:4         20:9,24,25
      52:14,18 61:23 depositions          62:20 66:24       District 1:1,1 3:1,1     21:1,6,6,8,15

                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376                            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 24 of 39 PageID #: 3940
                                   GERALD LEYSHOCK 4/17/2019

       22:14,17,25         3:2,17,18         60:15 63:17        29:14 31:10       Ferguson 36:3
       25:14 30:14       educational         66:10             exhibit 2:7        few 25:19 32:2
       33:4,20 36:7        8:18             evening 38:16       24:17,17,21          35:3 54:24
       36:11,24 39:4     effect 30:1         38:18,24 39:11     25:6,18,21           56:3 66:21
       39:10 40:19,19      53:18 55:11       41:25 44:25        26:6,7,16,21      fight 22:4,6
       40:19,19,22         56:7              45:6,10,24         33:13 34:16,18       64:6
       42:10,22 43:3     egress 40:2         46:25              36:13 39:18       figure 19:5
       43:9 44:21        eight 52:22        events 53:23       exhibits 2:6,11    filing 69:18
       45:20,25 47:1     either 48:19        54:8 57:2          24:15,16          finally 9:10
       51:14 52:20         60:17             59:17 63:25        26:20             financially 68:14
       52:20 56:3        elements 43:20      65:14             exist 16:20        find 42:15 59:5
       57:24,24 58:5       49:1,7           ever 6:14 12:15    existed 36:16         69:9
       59:1 60:7,14      else 39:10 43:7     14:19 15:2,4      exists 43:8,16     fine 39:21 41:3
       60:15 62:1,3        44:18,23          16:21 17:8 18:3   experience 63:1       43:1 47:17
       62:23,24 63:3       65:10             18:11 22:15       Expires 71:24         49:18 54:12
       63:11 65:8,19     embedded 7:18       23:20 29:15       explained 50:13    finish 6:23 9:19
     done 14:2 17:5,7    employed            30:6,20 33:2       56:25                19:24
       35:10 39:4          68:10,13          33:5 42:6,16      explaining 16:14   finished 66:22
       45:24 64:3        employee 68:13      43:6              expressly 5:7      first 19:8 22:21
       65:6,9,16,16      employment         every 11:9         extended              38:13 39:24
     doors 46:15           9:6               52:22 55:18        23:22                41:10 42:12
     down 18:2 25:17     enclosed 69:9       65:24             extent 61:16          51:23 54:7
       48:13 55:1          69:10            everybody           62:9                 64:10
       60:20 63:15       Enclosures          13:18,20 14:18                       five 18:9 21:17
       64:18               69:25             56:8 66:9,16               F            55:16
     downtown 45:7       end 55:18           66:16             facing 19:2,2      flow 41:5
       45:24 47:2,3      ended 53:9         Everything           51:3             focus 24:16
       47:5,10 48:17     engaged 43:17       65:10             fact 54:25            42:4 43:5
       50:24               56:14            exact 51:6           58:24 61:19         44:22,25
     drawn 51:2          enough 53:19       exactly 20:2       facts 47:14        focusing 17:21
     duly 68:6             55:12,13 56:6     22:20 23:16         48:16,25 49:6       53:1,22 54:8
     during 17:13,20       63:22 66:3,13     34:8 36:19          49:7 50:14,21       57:2
       19:16 32:4        entire 29:5         40:20,23            53:4 54:18       fogger 11:15,17
       53:4              equipment 11:10     56:4 66:4           57:7                11:21 12:4,9
     dynamics 64:5       Eric 7:17,20       Examination        fair 7:1,6 36:14      23:21,25 24:5
       64:6              errata 69:11,13     2:4 5:15            37:11,13         foggers 24:2
                           69:16 70:1       EXAMINATIO...      fall 10:10         follows 5:11
              E          especially 65:17    2:3               familiar 11:15        31:24 34:12
     each 21:24          Esquire 4:3,8,8    examined 3:11        25:10 27:6       for 2:7 4:2,7 5:2
     earlier 17:17         69:4              5:10                40:17               5:3,23 6:1,6
      57:16              established        example 32:16      far 23:7 40:8         7:1,4,15 9:3,8
     early 45:5            30:21 41:10      exceedingly          51:20,23 61:8       9:22 10:18
     easier 7:1 9:22       42:13             61:21 62:12         66:1                11:24 13:18,18
      20:5               et 1:4 3:4,19      Excuse 9:5         feel 63:21            13:20,20,23
     easily 36:2           69:7 70:2         62:18             feeling 22:23         14:2,18 16:17
      66:19,19           even 23:3          Executed 71:14       22:24 48:7          17:18 21:15
     Eastern 1:1,2 3:1     30:22 33:15      exercising         felt 8:23             22:7 23:3

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 25 of 39 PageID #: 3941
                                    GERALD LEYSHOCK 4/17/2019

        24:24 25:4         64:21            26:23             32:18               65:15 66:10,13
        25:25 26:14      front 21:5 24:15 governed 32:5      handouts 17:14       66:19,23,24
        26:16,24           28:6           great 20:10         17:17               66:25 69:12
        28:13 29:10,13   full 44:8        ground 38:5        handwritten          71:6,7
        29:14 31:9,10    further 66:23      46:24 47:1        14:20 15:3        haven't 24:13
        32:16 33:10        68:12          group 60:23        happen 22:22         25:12
        34:6,18,24       fury 64:9          61:1,16 63:14    happened           having 5:9 29:3
        35:10,17,20                       groups 31:15        53:24 54:8,9        64:13 71:10
        36:11 37:13              G        growling 44:5       56:23 58:18       he 41:24 46:17
        39:3,19 40:13    gas 11:14 24:11  guarantee           61:2 64:1           46:24 47:2,3
        41:10 42:13      gave 39:3          22:18            happening            47:5,7 48:8
        43:21 49:14        52:23 56:7,7 guess 29:18           47:10 49:21         53:17,18 55:11
        57:12 58:8         58:16 65:24      65:22            happy 30:23          55:11 56:6,6
        61:13 62:21      general 34:1     guidance 16:2,8    hard 6:6 20:1        63:21
        66:7 68:10       generally 28:12 guide 16:7           23:3              he's 8:20
        69:18 70:7,11    GERALD 1:10      guidelines 15:18   has 23:24 26:10    head 10:3 44:19
        70:15,19,23        3:10 5:8 69:10 guys 60:20          30:11 34:24         46:14 57:10
     force 44:16           70:1 71:5,20     66:11             37:14 40:1        headquarters
        50:11,18 53:7    get 9:12 15:23                       41:11 44:11         7:18 18:20
        54:21 56:14        16:15 22:25            H           48:25 50:13         20:20 21:6,14
        57:9 59:11,24      36:11 44:8     had 19:1,10,13      54:10             hear 6:19 63:10
        60:4               50:25            20:24,24         have 6:14 10:19    heard 61:23
     foregoing 68:6      gets 65:1          22:24 24:1        11:18 12:15,19      62:13 63:5,5
        71:6,13          give 6:23 40:2     27:3 33:20        12:22 14:5,15     hearing 47:7
     forgot 64:17          61:3 66:21       42:3 43:10        14:23 15:7,21     helmet 57:11
     form 16:13 25:8     given 51:6         46:15 47:20       17:8,25 18:3,11   help 16:19
        55:22 62:17        52:21,25         48:7 50:17,23     21:1,11 22:3,15     36:25 50:25
        62:20 71:7         57:18 58:2       51:1 53:6         22:23 23:4        helped 33:10
     formed 19:1         go 14:9 23:6       54:19 55:1,13     23:20 24:9,15       37:3
     found 8:19            29:18 46:11      56:9 57:14,15     24:19 25:8        her 9:22 19:10
     FOUNDATION            55:7             58:7,14 60:23     27:17,17 28:6       19:11,13,14,17
        4:3 69:5         going 6:5,21 7:5   61:8,13 63:22     28:7,11 30:3        19:21,22 20:15
     four 27:21 38:19      13:24 15:23      64:12,17 65:10    33:2,5,17           23:15,17
        41:15 52:10        19:9,13,23       66:9,16,18        34:17 35:23       here 21:10 23:5
        55:16 64:12        20:2,5 22:17   half 10:8 48:6      36:1,4,7 37:22      26:3 27:16
     free-for-all 21:5     22:24 23:15    half-hour 54:16     39:10 40:8,14       29:4 30:16
     Friday 64:25          27:18 33:12      56:12 57:5,6      40:22 41:1,24       36:22 41:22
     frightening           39:18 46:11    Hall 3:13           42:6,14,14,16       43:14 48:15
        29:14 31:9         49:16 64:20    hand 19:11          42:21 43:6,24       49:25 64:10
     from 8:3,5 12:4       65:22          handed 34:16        44:15 46:9        here's 23:16
        32:2 34:25       Good 5:17,18     handful 55:8,16     47:14 48:6          29:2,2 33:9
        36:7,15 39:25    got 9:3,10,10      63:17             50:9,21 51:13     hereby 5:1
        42:24 43:12        13:23 19:4     handheld 11:3,7     51:14,19 53:19      39:25 68:4
        49:10,24,25        37:7 38:9        11:9,20 12:1,9    55:12 56:4,6        71:5,11
        55:18 56:11        56:4 57:10       13:21,23 18:4     58:10,12 59:2     High 9:9
        57:15 58:15        58:24 64:14      27:9 28:8,19      60:24 62:8,13     high-capacity
        59:12 63:6       Gotcha 16:25       28:24 32:4,13     64:3,7 65:6,9       23:22

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 26 of 39 PageID #: 3942
                                   GERALD LEYSHOCK 4/17/2019

     him 8:19             16:15 17:1,1,1,7    46:12,21 47:1         15:24 16:11,16    important 41:3
     hired 9:10,12        17:16,16,16,17      47:18,18,18,19        16:18 17:6,20     impose 32:12
     his 46:14 47:15      17:18,23 18:7,8     47:24 48:1,6          19:23,25 20:2     impression
     hit 19:3 57:10       18:8,9,9,15         48:19,24 49:5         20:7 22:17          56:4
       58:24              19:14,14,16,21      49:12,13 50:3         25:15 27:18       in 1:1 3:1,16 5:21
     Hodzic 37:4          19:22 20:1,9        50:24 51:5,14         29:3,5 30:23        10:10,19 12:11
     holding 19:10        20:12,24,24         51:17,24 52:11        34:8 39:8,8         12:12 13:3,7,9
     hope 17:7            20:24,24,25         52:17,20,20           41:4,22 44:7        14:6,15,21 15:3
     hopefully 17:5       21:1,1,6,6,6,7,7    52:23,24,24           45:1 47:12,15       15:18,22,24
     hours 3:12           21:7,8,15,17        52:24 53:17           49:16,24 51:15      16:11 18:24
       49:25 61:2         22:3,4,14,18        54:4,23 55:10         53:1,20,22          19:9,11 20:13
     how 6:17 12:12       22:18,19,19,20      56:2,3,4,5,25         54:7 57:1,1         20:19 21:5,18
       18:6 22:20         22:20,20,21         56:25 57:10           58:22 60:6,9        21:24 22:1,7
       32:10 33:9         22:21,22,23         57:10,11,12,24        62:19 64:18         23:8,14 24:7
       39:11 40:7,14      22:25,25,25         57:24,24 58:4         65:21,22            24:15 25:8,11
       40:23 45:20        23:4,10,16,16       58:4,4,4,4,12      I've 18:7 43:3         25:19 27:1,4,6
       51:20,23           23:16,17 24:7       58:22 59:1,1,2        63:5,5              28:6,16 29:21
       60:15,15 61:8      24:13,16,16,24      59:2,5,7,20        idea 50:25             30:4,12 31:19
       61:13              25:12,16,25         60:7,11,11,11,12      62:8                32:10,10,23
     Howard 50:23         26:1,9 27:3         60:14,14,20        identification         33:7,13 34:1
       51:3 53:17         29:11,11,18,23      60:22 61:7,11         34:19               35:10,14 36:2
       55:11 63:21        30:5,14,15,20       61:25,25 62:3      identified 38:19       36:5,25 37:23
     However 6:13         30:22,23 31:2       62:8,23,24         if 7:3,14 13:11,17     37:24 38:1,2,11
       32:20 64:25        31:11 32:1,15       63:3,11,11 64:4       14:23,23 15:16      38:13,15,21
     Hozic 7:19           33:4,9,20,20        64:9,11,11,12,12      15:17 16:1,9,13     40:1,8,8,14
     hundred 6:18         33:20,22,22         64:14,15,20           16:18,20 17:19      41:13 43:17,25
     hundreds 55:6        34:5,6,6 35:1       64:22 65:5,7          19:16 20:12,25      44:2 45:2,2
       55:19,19           35:8,16,18,25       65:8,8,10,19          20:25 21:7,11       45:10,17 46:14
     hurling 64:23        36:7,10,10,11,11    65:19,19,19,22        21:11 22:16         47:10,21 48:7
     hurt 65:1            36:24 37:9,19       65:23,23 66:1         23:14 24:3          48:23 49:21
                          38:6,6,13,13        66:2,9,15,15          25:14,18 29:11      50:8,17 53:1,5
               I          38:14 39:3,3,4      66:22,23              29:12 30:20         53:8 54:3,10
     I 5:19 6:5,8,11      39:9,16,19          68:3,9,12 71:5        32:1 34:1,8         54:16,24 55:7
        7:3,16,21,21      40:5,11,19,19       71:6,7,10,12          35:13,20            56:12,14 57:3
        7:23 8:2,6,6,8    40:19,19,22      I'd 23:4 29:7            36:10,11 39:19      57:6,10 58:6
        8:8,8,18,23,23    40:24 41:9,20       41:1 48:6,12,18       40:23 42:5,9        58:23 60:6,7
        9:3,8,8,10,14     41:22 42:4,5,8      49:12,13,13           44:7 46:11,11       60:25 61:3,19
        10:10,19 11:1,2   42:8,9,9,10,11      51:13 58:21           49:14 52:11,24      62:6,9 63:1,13
        11:23 13:3,12     42:11,19,19,21      64:21                 53:14,17 54:23      65:12,13,24
        13:12,12,13,13    42:22,23,23      I'll 6:24 14:25          55:11 60:9,13       68:5,11,15
        13:13,13 14:4,4   42:24 43:3,9        33:9,9 40:25          60:13,13,13,20      69:7,10 71:7
        14:10,12,14,14    43:9,9,9,9,10       47:7 62:20            60:23 64:20       in-house 37:5
        14:15,15,16,16    43:20,23,23         64:4 66:9          immediately          incident 18:21
        14:18,23,23       44:7,21,24          67:4                  54:8                20:19,22 23:7
        15:1,9,9,9,9,9    45:5,9,19,19     I'm 5:20 6:21         imminent 65:25         26:23 27:2
        15:10,13,13,14    45:21,25,25         7:5 9:1,20 13:3    impairs 7:9            51:20 59:10
        15:14,14 16:4,9   46:4,4,4,4,9,9      13:4,9 14:14       Impeding 41:5          60:11

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 27 of 39 PageID #: 3943
                                    GERALD LEYSHOCK 4/17/2019

     incidents 21:18        12:8,9,13 13:6       36:1,14,19,20       6:5                62:3,5,24
       23:4 27:7            13:19 14:2           36:23 37:11,13    job 65:1             63:3,11 64:4
       28:17                15:22 16:16          37:19,20,21       judge 7:16           65:8
     include 40:6,12        21:10 23:7           38:4,6,14,15      jumped 42:24        knowing 61:24
     included 14:6          24:25 25:3           38:16,17 39:1,3   just 5:20 6:2,4     knowledge
     includes 10:25         25:22 26:9,10        39:9,19,22,24       6:5,23 7:21 8:1    45:12 54:14
     including 11:21        28:5,23 29:19        40:23 41:10         8:17 10:13,19     knows 34:9
       64:24                29:22,23             41:23 42:3,19       11:7,9 12:1
     INDEX 2:1              31:18 32:7,21        43:23 44:9,24       13:18 16:18                L
     indicate 69:12         33:15 34:21          46:5 47:7,25        17:10 19:6        L-e-y-s-h-o-c-k
     indicated 41:13        35:4,23,25           47:25 48:7          29:11 30:21         5:24
       64:10                36:14,16 37:5        49:13 51:19         33:15,16,24       lady 22:1
     indicating             37:9,11,13,14        56:8 57:1           35:25 41:4        Laird 4:8
       39:23                37:18,22             58:9 59:1,1,6       44:8 45:16        Lake 38:6,16,24
     individual 48:1        39:19,19,22          59:8,9,20,22        48:5 49:10        landscape
     individuals            39:24 40:22          60:1,2,8 61:5       53:14 55:20         64:24
       21:25 22:11          41:6,10 42:16        61:7,12 62:11       56:21 58:22       language 33:17
       29:14 31:10          43:3,15,17           63:7,10,24          62:10 66:15,21      40:7 44:2
       40:7,13 50:10        44:22 48:6,10        64:19 66:9                            larger 12:5
       50:17 52:13          49:17,24 51:5        67:4                  K               Larson 8:19
       53:5,14 54:19        52:9 53:13        it's 6:5,25 11:18Kansas 4:4              Larson's 7:17,20
       54:25 55:8           54:16 55:2,4         12:12,23 14:18  69:6                  last 7:22 13:1
       63:18 65:18          56:19 59:22          15:18 16:2    keep 30:15                14:15 32:2
     inducing 30:4          60:2,6,6 61:3        18:19 20:1,1,5  64:15,21 65:4           52:21 64:15
     ineffective 30:3       62:7,11 63:7,17      23:3 24:2       65:7                  later 20:6 64:16
     injunction 47:6        64:5 69:10           29:18 32:2    kept 36:19              launched 11:4,12
     injured 38:9           71:13                40:23 41:3    kettle 51:21,24         lawful 5:9 30:1
     innocent 65:1       issuance 34:24          46:18 48:24     54:11                 lawfully 30:1
     instance 65:24      issue 33:7,18           52:12 61:21   key 29:23               learned 64:2
     instructions           58:6                 64:25         kicking 46:14           least 41:14
       34:24 40:13       issued 32:23         its 66:7         kind 43:25              leave 40:8,14
     instructors 16:12      33:2 34:4         IV 24:25 27:13   know 8:8 15:9             61:8,13 64:14
     instructs 40:7         41:16,24             28:8,25 29:3    15:10 21:11,15        left 36:7
     instrument 11:18    issuing 37:14           29:5 32:6,11    24:3 28:17            legal 7:18 43:12
     interaction            42:11,13             32:15           34:1 35:13            lessons 64:2
       65:12             it 5:1 6:13 7:5,6                       36:11 37:8            let 9:19 13:22
     interested             8:7 9:21 11:1             J          38:10 39:1,4,6          19:23 26:4
       68:15                12:8 13:19        J 3:15 4:13 5:4    40:20,22                27:20 28:4
     interference           14:15,25,25         68:3,19 69:23    44:21 45:19             48:13 54:5,6
       41:2,6               15:13 16:9 18:2   Jemerson 17:3      45:20 46:12           let's 8:24 17:8
     interpret 16:7         18:8 19:12          17:9 24:8        46:21 47:1              18:2,21 23:6
     interrupt 6:25         20:5 22:2,2,2       33:21 34:5       48:4 49:14              24:21 27:20
     into 5:6 14:25         22:20,21 23:5       37:21 39:9,16    50:4 52:20              28:4 41:8 43:5
       47:8                 24:6 25:1,8,21      41:16 43:7       52:20,23                44:22,25
     is 3:20 5:1,19         27:1 29:3,20        48:19 50:5,13    56:3 57:10              48:14 53:2
       6:10 7:1,6 10:4      31:4,18 33:7,21     51:6 52:23       58:5 59:6               54:4,5 57:3
       10:24 11:9,17        34:9,24 35:7      Jerry 5:24 6:2,4   60:14,15 62:1         level 37:22


                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 28 of 39 PageID #: 3944
                                    GERALD LEYSHOCK 4/17/2019

     Leyshock 1:10          51:13 63:25      Maleeha 1:4 3:4    48:13 49:19       3:1,7,14,16,18
        3:11 5:8,24,25      65:14             3:18 69:7 70:2    50:1 51:4,14      3:20 4:3,4,10
        6:3,9 28:2        looked 8:2,5,6     man 45:19          53:25 54:6        4:14 68:4
        30:20 34:15         8:6 10:14,18     mandatory          56:23 61:21       69:5,6,7 70:2
        54:6 66:25          11:2 26:20,21     13:18             62:10,18 65:5    mistake 43:2
        69:10 70:1        looking 26:6       manner 20:13       66:3,21 68:6,7   MO 69:18
        71:5,20             30:25 64:18       22:8 23:14       mean 17:1 22:21   Molotov 60:21
     lieutenant 6:9,11    lot 9:21 20:5       33:7,17 63:13     27:1 39:3        more 8:8 11:19
        10:5,6,11 28:2      33:20 43:10      manual 16:13      means 40:20        18:10 41:22
        30:19 34:15       Louis 1:7 3:7,13   many 6:17 18:6     47:1 49:6         46:19,19,20
        41:23 50:25         3:14,19 4:9,10    45:20 55:20      media 54:10        54:19 58:16
        54:6                4:14 5:22 9:15   marked 34:16      medication 7:8     59:2 64:22
     light 61:19            10:1 47:10        34:18            memory 8:3        morning 6:8
     like 7:21 11:2         69:7,18 70:2     Market 3:13 4:9    46:12 49:17,19    38:14 39:1
        19:8,8,10 24:11                      mass 52:5 53:3    men 21:23         most 8:12 53:8
        24:12 47:22               M           53:16,23 54:9    mention 8:10      move 19:5 64:17
        59:2 63:21        Ma'am 22:16         54:13,17 55:5    mentioned         moved 19:21
        64:4,5 66:9       mace 11:3,7,19      56:12 57:5        10:13 17:10       63:14,14
     likelihood            11:21 12:1,9       58:2 59:13        20:18 21:16      moving 40:1
        60:25              13:21,23 14:5      66:7              24:10 35:3       Mr 2:4 5:16,25
     line 19:1 70:5,9      18:3,11 19:14     material 12:13     48:1 56:10        6:3 8:19 25:11
        70:13,17,21        20:24 22:22        15:8             mere 59:23         34:14 55:22
     literally 19:8        23:20 25:1        materials 15:3     60:3              55:25 62:17
     litigation 4:13       29:18,19,22        15:12,17 16:7    messed 8:18        62:20,25
        5:22 25:11         29:25 30:6,9       16:17,22         met 5:19           66:21,24 67:5
        69:1               65:21             may 5:3 13:3      method 29:19       69:8
     little 7:19 13:9     maced 20:25         14:15 22:20      Metropolitan      much 8:8 18:10
        41:9 48:9          22:4,25            29:11,20,25       9:16 10:2         36:7 64:22
     lobbing 60:21        made 19:17          41:20,20,24      Michael 35:17      65:9
     locate 16:20          20:8,11 36:20      41:24 55:24       36:5             munitions 8:7
     located 61:17         36:23 38:6         56:1 59:23       middle 8:20        8:15 10:15
     location 45:13        39:4,6 51:25       60:3 61:1         47:21             65:25
        52:15 58:19        52:4 57:17         62:22 66:22      might 15:9 21:1   my 5:19 6:23
     locations 61:20       66:10 71:7,10     maybe 10:8 13:3    56:5 71:8         8:3 9:5,19
     lock 13:9            Major 50:23         16:13,19 46:13   migrated 55:1      13:19 15:1 19:7
     Locust 51:2           51:3 53:17         48:7 54:15        56:11             19:14,24
        52:9 53:9,21       55:10 63:21       me 5:25 6:1,2,4   mind 25:14 48:7    20:24 21:10
        55:1 56:3,11,16   make 9:21 11:7      6:6,23 7:4 8:4    54:3 61:1,3       22:22 26:5
        56:22 57:19        20:5 28:4,4        9:19 13:19,22    minimize 65:2      28:15,23
        57:22 58:14        30:24 37:19        14:23 15:23      minute 21:5        33:15 42:16
        59:15,17 61:7      37:20,21,25        16:14 19:23       33:13 38:9        43:2 44:5
        61:12,19 62:2      38:1,3 44:7        22:7 23:3        minutes 32:2       46:7,12,18
        63:13              58:22 65:1         26:4 27:20        35:3 48:8         47:15 48:3,7
     long 40:14 61:13      66:3,14 67:1       28:4 30:22        52:22 54:24       54:3,7,16 55:4
     look 11:1 25:18      makes 37:17         36:11 40:23       66:22             55:10 57:6,11
        29:12 33:12       making 38:5         42:8 44:11       miss 30:15         58:12 61:2
        41:1 49:14         60:20 61:25        46:11 47:18      Missouri 1:1,7     62:7 64:15

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 29 of 39 PageID #: 3945
                                      GERALD LEYSHOCK 4/17/2019

      65:7 68:8,9          30:22 31:8          18:19,21 19:3      70:2 71:1,3,12       27:11,21 28:22
      71:11,24             32:16 34:8,9        21:5,5,24          71:14                30:10,15 31:18
     myself 8:8 43:11      40:6,12 41:3        22:2,10,15       off 10:22 22:21        31:22 32:9,15
                           41:22,24            23:4 24:14,14      46:10 51:23          33:2,5,12,14
              N            42:12 43:11         24:15 25:3,21      53:9                 33:23 34:7,10
     N 69:17               47:9,12 49:20       25:22,24         off-the-record         34:21 35:7,13
     name 5:19,23          52:24 57:14         26:10,13 27:3      31:23 34:11          36:4,9,13,22
       70:1,2 71:11        57:15,22            27:13,13,17      offense 43:21          36:25 37:5,11
     names 8:12            58:17 59:7,15       28:6,12 29:1,5     44:1,10              37:17,22 38:2
     narrow 48:13          60:6,18 61:5        29:13,19 30:10   office 4:9 69:17       38:8,19 39:11
     necessary 49:3        63:16,18 66:17      30:11 31:9,14    officer 11:9           39:18,19,22
       67:2 71:9           68:12               32:6,7,13,18       29:25 32:17          40:5,11,17 41:8
     neither 68:9         notarized 69:16      32:20,21           34:25 53:13          41:13,19,21
     never 16:17          notary 69:14         33:20 34:21      officer's 29:21        42:2,20,23
       65:22               71:23               34:25 35:9       officers 8:12          43:14,24 44:4
     next 19:5            Nothing 16:24        36:4 38:18         12:2,16 13:24        44:18,20,22
     night 48:21          now 3:16 17:7        39:2,7,11 40:2     13:25 14:3,4         44:25 45:3,5
       50:2 64:24          26:4,6 30:25        40:17 41:5,7       16:12 17:18          45:9,12,16,21
       64:25               41:8 42:4 47:9      41:24 43:11,22     19:7,9 27:8,11       46:3,6,21,24
     no 1:6 3:6,15         49:17 54:7          43:25 44:1,2,8     28:18,24 32:3        47:6,13,23
       4:13 5:4 6:20       56:23               44:10,12,25        34:1 38:5 51:8       48:2,9,13,19
       7:10,23 9:1        nowhere 59:9         45:2,12,14,15      51:9 55:7,13         48:23 49:5,10
       10:23 12:11,18                          45:23 46:2,13      55:15,18,19          49:16,18 50:4
       13:16 14:1 18:15            O           46:20 47:9,21      56:15 57:12,17       51:18 52:1,8,11
       20:1 21:13         o'clock 50:16        47:25 48:15        58:15 64:23          52:17 53:11,22
       22:15 23:23        oath 7:11            48:16 49:19,21     65:7,21 66:2         53:24 54:1,11
       24:13 25:12        object 15:1          49:21 50:1,25      66:12,13,14          54:13,23 55:4
       26:18 29:16          62:17,20           51:2 52:9,10     often 22:22            57:4,10,21
       31:13 36:24        Objection            52:14,18 53:2    Oh 6:18 19:25          58:1,1,6,11,13
       45:23,25             55:22              53:4,8,16 54:7     30:15 36:24          58:22 59:4,6
       47:12 48:18        obviously 46:10      54:11,14,24,25   okay 6:12,14 7:3       59:10,17,22
       50:3 59:7          OC 23:22             55:6,8,19,19       7:8,20,24 8:4        60:16,19,23
       60:9 61:5          occurred 20:19       55:20 56:14        8:10,14,17 9:2       61:6,16 63:7
       62:8,23 63:16        45:9 48:5          57:7,8,22          9:5,21 10:4,6        63:12,23
       65:1 66:23,24      of 1:1,7,10,11 3:1   58:19,23 59:9      10:9,17,21,24        65:12 67:5
       68:3                 3:7,10,12,13,15    59:11,11 60:23     11:5,12,20,24      older 23:4
     nobody 29:15           3:17,19 4:3 5:7    60:24 61:1,17      12:11,15,19,22     Olive 45:14,16
       65:1                 5:9,10,13,21       61:19,23 62:12     13:1,6,17 14:6       45:23
     nodded 10:3            5:22 7:12,17       62:14,21 63:1      14:17 15:7,11,16   Omri 4:3 5:19
     nor 68:10,14           8:2,12,12,14       63:8,12,17         16:5,16 17:13        69:4
     North 4:14             8:20 9:14,23       64:5,5,6,9,12      17:19,24 18:2      on 1:11 3:11 5:10
     not 6:24,25 7:4        10:9,10,14         64:16,16,24        18:14 20:18          9:14 11:8 13:4
       9:1 11:22,23         11:10,19,24,25     65:3,7,8,12,14     21:3,8,16 22:5       14:2 19:1 21:1
       13:4 15:19 16:2      12:5,16,20         65:17,20,20        23:2,6 24:3,9        24:1,16 25:21
       16:13 20:23          14:22 15:5,18      68:1,4,7,8,10      24:14,18,21,24       26:4 27:21,24
       21:1,18 23:7         16:8,14,22         68:13,15 69:5      25:6,14,20           30:24 31:4
       29:13 30:20          17:10,15,21,24     69:7,9,9,12        26:2,9,19            33:11,24 38:5

                                      ALARIS LITIGATION SERVICES
    www.alaris.us                        Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 30 of 39 PageID #: 3946
                                   GERALD LEYSHOCK 4/17/2019

       38:14,16,17,23      54:19,21 56:14   our 7:18,18 8:2   pending 3:16      placed 22:3
       38:24 39:1,6,8      56:15 57:9         10:19 15:22     people 13:18      PLAINTIFF 1:11
       39:11 41:25,25      59:11,24 60:4      19:5 41:1 64:21  19:9 33:17       plaintiffs 1:5 3:5
       43:5 44:22,25       60:7,17 62:5       64:25 69:17      43:12,24           3:19 4:2 5:2
       45:22 46:24         64:23 65:16      out 8:20 12:5      44:12 45:17        5:10,21
       47:1,16,20          66:11 68:12,13     19:5 20:24       46:1 53:1,8,12   Planters 47:20
       49:11 57:1 61:2     68:14              22:20,23         53:16,19 55:6    please 7:4
       64:18,23 66:8     orange 46:13         30:7 46:13,16    55:12,14,16,19     19:23 22:16
       69:10,13          order 2:7 24:25      47:21 52:22      56:3,6,10          69:9,12,16
     once 14:4,6           25:22 26:10        58:24 59:9       57:21 58:16      point 19:4,11,16
     one 5:20 10:13        27:13,14,16        64:10,14,16      59:23 60:3         19:19 20:15
       16:15 18:13,18      28:7 29:1,6        65:7             60:23 61:1,8       39:15 50:1
       18:19 19:4 21:1     30:10 31:3       outcome 68:15      61:13,17,22        55:13 57:14
       24:22 25:3          32:6,7,21 33:3   outlined 15:22     62:2,6,9,12        64:11
       25:24 26:9,13       33:7,19 34:3     outraged 19:6      63:5,10,12       pointed 58:24
       27:22,24,24         37:14,23         over 17:24 26:3    65:2             police 9:10,12
       32:21 36:13         39:20,24           46:14 53:16     pepper 11:14        9:18 10:2 12:2
       37:25 38:1,22       40:6,8,12,14       54:4,5,6 55:14   18:3,11 20:16      12:16 13:25
       45:19 52:25         41:9 42:12,14    overcome           21:12,19 22:13     14:3 27:4,8,11
       64:11 66:10         43:25 48:23        29:20            22:17 23:20        28:18,23 32:3
     ones 36:5             50:8 56:8        overcoming         23:24 24:11        34:25 37:23
       56:16               57:18 58:2,6,7     29:23            25:1 27:8          53:13 55:7
     only 24:1 26:19       62:15            own 15:1           28:8 29:18,19      56:15 57:16
       26:21 29:20       ordered 39:25                         29:22,25           64:3,16 65:13
       38:22 43:11       orders 10:20,21            P          30:9 32:4,13     policeman 18:7
       57:1                15:21,22,24      p.m 3:12,12 5:13   32:18              38:9 63:22
     opinion 58:10         15:25 16:4,5       45:22 48:14     period 53:4         64:21 65:22
       58:12               16:24 35:4         48:15,21 49:11 periods 41:15      policemen 51:5
     opraiss@aclu-...      42:22              49:11,20 50:4 perjury 7:12          56:17,18
       4:5               ordinance            67:8             71:12            possibility
     or 6:3 11:14,21       40:23 41:5       page 2:2 11:8     permission          59:23 60:3,14
       13:18 14:20         44:3 60:7          18:17,21 19:1    23:24 39:3       possible 18:19
       15:19 16:2,7,13   original 69:10       23:7 26:4       person 22:23        44:8
       17:9 18:9         other 6:20 7:20      30:24 33:25      30:2 38:23       potentially
       20:23,25 21:7       7:22 15:25         35:21 36:3,6    personally 50:3     36:19
       21:17 22:5,16       16:5,6,24          69:11,14,17     persuasion        PowerPoint
       24:6 27:13          21:17,18 24:9      70:5,9,13,17,21  30:3               14:21 17:20
       29:1,14 30:6        31:14 37:19      pages 25:19       pertains 26:13    Praiss 2:4 4:3
       31:9 34:9 36:5      38:4,10 43:20    part 5:10 11:10   pertinent 33:16     5:16,19 34:14
       36:20 37:24         45:23 46:1         41:7 44:2       phrase 49:5         55:25 62:25
       38:4 39:9           47:20 48:10        54:11           physical 29:19      66:21 69:4,8
       42:3 43:7,20        55:14 57:12,12   parties 68:11,14 place 37:18        precipitated
       44:16 46:15         59:10,11,15      peace 65:4         45:7,13,22         51:6
       46:20 48:20         62:6             peacefully         48:11,17 50:2    predicate 37:12
       50:5,11,13,14     others 45:20         55:20 60:24      51:22 53:3         37:13 41:10
       50:18 51:17       otherwise 7:5      penalty 7:12       54:14 56:13        42:13
       52:5,10 53:7        30:1 68:14         71:12            59:13,19 66:8    predicates

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 31 of 39 PageID #: 3947
                                  GERALD LEYSHOCK 4/17/2019

       43:21              47:4 56:14       6:19 7:3,8,11   39:1,6,11,14,18    66:23,24
     preliminary          57:8 59:12       7:14,20,24 8:1  39:22 40:5,11     quickly 6:20
       47:6               62:5 64:16,22    8:4,10,14,17,23 40:17,21,25       quite 17:4 20:1
     preparation          65:8,13          9:2,5,12,15,18  41:3,8,13,19,21    25:16 44:6
       35:10            protesting 30:8    9:21 10:1,4,6,9 42:2,4,9,11,20     56:2
     prepare 7:14       protests 10:10     10:13,17,21,24  42:23 43:2,14     quotes 40:1
       26:16 64:6         13:14 18:14,16   11:5,7,12,15,17 43:20,24 44:4
     prepared 15:11       18:19 21:18      11:20,24 12:4   44:6,15,18,20             R
       35:4,7 40:6,12     22:1,3 26:24     12:8,11,15,19   44:22,25          range 23:22
     present 37:15        27:5,7 31:20     12:22 13:1,6,9  45:5,9,12,15      rank-wise 37:23
     presentations        32:5 35:11,21    13:11,15,17,22  45:21 46:3,6,8    rather 53:15
       17:20              36:5 38:3,12     14:2,6,9,11,13  46:21,24 47:2       55:5,17
     presented            38:21 41:14      14:17,19,25     47:4,6,14,23      RE 69:7
       14:20              45:3 64:1,5      15:7,11,16,23   48:2,4,9,13,19    reach 43:25
     press 66:7         provide 16:7,12    16:5,10,16,25   48:23 49:3,5      reached 50:17
     pretty 19:12         60:4             17:4,7,13,19,24 49:10,16,19,24      53:6 54:20
       35:8 39:8,8      provided 11:10     18:2,6,11,14,16 50:4,8,13,21      react 64:7
       66:8               12:2,15 13:15    18:18,21 19:16  51:12,14,18,20    read 7:16 47:7
     previously 55:1      13:20 16:1       19:19,23 20:1   52:1,3,5,8,11       66:2 67:1,5
     prior 32:18          17:14 24:4,8     20:5,8,10,15    52:17 53:1,11       69:12 70:6,10
       35:13 36:1         25:11 33:5,8     20:18,22 21:3   53:13,20,22         70:14,18,22
       60:25              34:2 43:6        21:8,14,16,21   54:1,4,6,13,16      71:6
     prize 64:6           50:14 65:20      21:24 22:5,10   54:23 55:4,13     reading 7:20
     probably 13:5      provides 59:24     22:15 23:2,6    56:1,10,18,25       60:8
       39:9             providing 23:13    23:10,12,19,24  57:5,18,21        ready 21:7
     problem 29:3       provision 31:8     24:3,9,14,19    58:1,6,11,13,19   reality 37:25
     procedures           31:19 32:17      24:21,24 25:3   58:22 59:4,6        38:1
       29:17            provisions 28:7    25:6,8,10,14    59:8,10,17,22     really 20:25
     proceedings          30:11 31:14      25:16,21,24     60:2,9,16,19        21:6 23:5
       31:24 34:12      public 69:14       26:4,9,13,16    60:23 61:6,11       39:9 49:14
       67:7               71:23            26:19,23 27:1   61:16 62:5,9        58:5
     process 37:1       punishing 29:14    27:6,11,17,20   63:1,4,7,12,17    reared 19:15,19
     produced 3:11        31:9             27:23,25 28:2   63:20,23,25         20:12
       5:9              purpose 29:13      28:4,11,15,21   65:12 66:6        reason 7:4 16:16
     propellant 11:19     31:9             28:23 29:5,9 question 7:3           53:13 63:17
     property 45:6      purposes 11:24     30:10,19 31:3   9:19 15:1,1         70:7,11,15,19
       45:18,22,23      pursuant 27:12     31:7,13,18,22   19:24 21:10         70:23
       46:2,20 47:9       28:25            32:1,9,15,20    28:15,23          recall 10:17,21
       56:15 65:3       put 30:6           33:2,5,12,15    30:18,20            13:15,17 14:19
     protest 8:13       putting 46:16      33:23 34:1,7    33:15 42:16         15:2,7,11,16
       18:24 20:20      Pybas 3:15 4:13    34:10,15,21,24  47:7,16 54:16       16:1,21 17:19
     protester 23:13      5:4 68:3,19      35:3,7,10,13    55:4 57:6           18:14,16 23:12
       59:8               69:23            35:20 36:4,9    61:2 62:7,21        23:16 35:7,20
     protesters                            36:13,19,22     65:6                36:22 45:13
       12:24 18:12              Q          36:25 37:3,5 questions 6:21         46:8 47:23
       27:9 28:17,21    Q 5:17,19,25 6:3   37:7,11,17,22   6:24 26:5           50:11 51:15
       28:25 32:4        6:5,8,12,14,17    38:2,8,10,19    30:23 54:7          59:18


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                   Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 32 of 39 PageID #: 3948
                                    GERALD LEYSHOCK 4/17/2019

       12:22 13:1        report 65:20          30:16,25 31:17     11:7,12 13:12     separating
       14:24 15:17       reporter 4:12         36:21 38:25        13:22 15:13         61:20
       16:9,18             5:5 7:1 34:19       40:21 44:6         18:9 22:5         September
     receiving 14:19       68:1                46:22 49:17        29:7 30:17          34:22 35:9,13
       15:2 16:1,21      representing          49:23 52:3         33:22 36:10         36:14 45:2
     recognize             5:21                53:3 54:7          36:14 37:11,13      65:14 66:8
       24:22             requested 5:7         56:2 57:20         43:9 48:6,12      sergeants 24:1
     recognizing         requirements          61:10,15 64:10     48:14,18 49:13      24:4,8
       62:10               32:12,21            66:25              49:13 51:17       SERVICES 4:13
     recollection        requires 32:17      rights 29:15         53:2 57:3           69:1
       13:19 22:15       resist 23:14          31:11              58:21 60:1        setting 18:25
       46:7 52:12        resistance          Ritner 9:9           66:3,9            seven 46:15
     recommend             29:20,24          Robert 4:8         saying 22:16          52:22
       67:2              resisted 22:5       rock 59:2,5          30:17 37:8        shattered 46:16
     record 5:23         resisting 21:23     rocks 19:3           49:24             she 19:8,10,12
       24:24 28:4          21:25 22:12       Room 3:14 4:9      says 39:24            19:12,13,15,19
       47:8                22:24 29:22       Rossomanno         scare 30:7            19:21 20:12
     reduced 68:8          41:6                17:2,9 24:8      School 9:9            23:14,17 37:5
     refer 6:1 26:19     resort 22:12          33:21 34:6       scratch 36:15       SHEET 70:1
     referred 6:8        respect 15:4          37:20 39:9,16    script 2:7 39:19    sheets 69:11,13
       31:7 48:5           16:8 17:10,14       41:16 43:7         40:6,12             69:16
     referring 8:11,15     24:5 33:6           48:20 50:5,13    second 18:18        shirt 46:13
       11:8,13 12:1        34:2 36:13          51:7 52:23         20:18,22 26:1     Shook 44:19
       13:24 17:16         43:4 51:21        roughly 49:12        65:22             should 17:1
       27:18 51:21       response 27:5         49:13            seconds 28:15         22:21,23 24:6
     refresh 8:3,7       responsibility                         Section 24:25         33:8,18 34:3
     refusal 40:18         27:3                      S            25:22 26:10         70:6,10,14,18
       41:7              restricting 31:14   Sachs 41:23          27:12,13 28:8       70:22
     refute 47:14        restrictions 31:4     46:22 66:15        28:11,25 29:1     shouldn't 24:6
     regular 14:2          32:12             safely 63:24         29:3,5 30:8       show 40:23
     related 68:10       resumed 31:24         66:14              30:10 31:1,3      side 44:19,19
     relating 12:16        34:12             said 10:13 49:12     32:6,7,11,11,15   sidewalk 40:1
       12:20 14:21       return 69:16          49:12 53:18        32:20             sight 64:16
     relative 68:12      review 7:22           54:2 55:11       see 16:18 17:8      sightlines 65:8
     remember 14:12        26:16 67:1          56:6 66:15         25:21 30:13,14    sign 67:6 69:13
       14:14,16 15:15    reviewed 25:4         68:7               31:13 34:22       signature 5:7
       16:4,6 17:23        25:12,23          Saint 3:13,14,19     40:3 41:8           69:11,13,17
       18:8 20:25          27:15 30:14         4:10,14            46:5 57:12          70:25
       21:2,7 22:14        31:17 34:23       same 6:24 11:8       58:9 65:23        similar 21:25
       22:20 23:1,18     Reviews 24:23         12:9 30:24       seeing 16:19          35:14,17,18
       30:21 47:18         25:9 26:2           33:24 35:23      seemed 20:23        simply 12:12
       49:16 60:7        right 12:7 13:10      36:20 53:12      seems 13:19           53:14 55:7,15
       64:9,11             13:22 17:4          55:10 71:9         47:18               64:4
     remembers             20:1,4 21:20      satisfied 31:16    seen 25:8,12        since 9:23
       16:19               23:11,12 25:16    saw 46:1 60:20       59:2                29:19
     render 71:9           26:1,4 27:16        65:19,19,23      separate 52:18      Sincerely 69:20
     rephrase 7:5          29:2,7 30:16      say 8:14 9:23        58:1              sir 7:7 9:25

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 33 of 39 PageID #: 3949
                                     GERALD LEYSHOCK 4/17/2019

       10:23 11:11         52:23 54:25        speculate 21:9        36:1 38:2,12        5:4 68:3,19
       22:16 25:2,5        55:13 60:20        speculation           38:21 41:14         69:23
       26:25 27:10        somebody              62:21               45:3 64:1         SWAT 41:24
       27:17 32:8,14       20:25 22:3         speech 9:3          stomach's 44:5      sworn 3:11 5:9
       32:19 40:4          30:7 33:6          spray 18:3,11       stones 64:24          68:6
       45:4 49:4,9         42:3,21 43:16        20:16 21:12,19    stooped 60:20       synopsis 65:20
       52:16 57:5          64:17                22:13,17,17       stop 13:22
       63:19              someone 21:12         23:20,22,24         22:16 30:21                T
     sit 23:4 41:22        43:21 44:9           27:8 28:8,24      stopped 19:4        Tahoe 64:17
     sitting 21:10        something 17:2        32:4,13,18        street 3:14 4:4,9   take 54:13
       36:22 43:14         35:16,18,20        sprayed 12:5          4:14 47:22        taken 1:11 5:4
       48:15 49:25         35:25 41:20          19:22 20:15         69:5,18             68:7,12 69:10
     situation 23:12      sometime 13:4         21:12             strike 32:10          70:3
       64:13               13:6,13 48:20      spraying 22:13        37:12             takes 44:9
     situations 21:24      52:12              St 1:7 3:7 4:9      stuff 36:7 56:23    taking 37:18
       22:10              somewhere             5:22 9:15 10:1      64:23               48:16
     six 18:9 21:17        48:9 51:16,16        47:10 69:7,18     subject 7:12        talk 17:2 23:6
     slow 25:17            51:17 59:20          70:2                46:13               29:17 43:13
     small 12:1           sooner 51:19        stack 24:14         subscribe 71:11     talked 7:16,17
     so 6:12,24,25        sorry 6:19 9:20     staff 14:1 15:14    subsequently          41:8 66:15
       8:23,24 9:23        14:14 17:6         standing 55:20        52:18             talking 27:16
       11:6 12:11 13:9     19:25 20:7           60:24             substance 71:8        29:4,5 30:15
       14:10,11 16:5,18    25:15 44:5         start 5:20 8:24     substitute 9:9        45:1 51:23
       19:1 21:6,17,24     62:19                18:21 24:21       such 71:7,10          58:20
       22:25 26:19        sort 44:12 64:5       54:4,5,6          suggested 53:5      talks 31:4
       27:11,15 29:2      sound 63:1          started 13:7        Suite 4:4 69:5      Taser 14:5
       29:11,16 30:5      south 52:9,10         51:9 53:9         Sunday 39:11        taunting 51:8
       30:25 33:4,11      speak 57:11           60:21               41:25 45:1          64:23
       33:20,24           special 10:19,21    starting 5:13         49:11 65:14       teaching 9:9
       36:10 41:22         15:21,22,24          30:16               66:8              team 24:1
       42:16,24 43:5       15:25 16:4,5       state 3:15 5:23     support 48:25       Teamster 9:8
       44:4,7 45:1         16:24 24:25          44:3 68:4 71:1      49:7 54:18,24     tear 11:14 24:11
       48:9,12 49:3        25:22 26:10        statement             57:7              tell 5:25 34:6
       49:24 52:2,5        27:13,13,16          29:10             supported             52:24 57:24
       58:4 63:9           28:7 29:1,6        States 1:1 3:1,17     50:15,22            60:11 61:8,12
       64:20 65:5,21       30:10 31:3         stating 32:23       supposed 66:4       telling 40:13
       65:23 66:15         32:6,7,20          statute 60:7        sure 11:8 20:22     ten 52:22
       66:19 67:3,5       specific 12:22      still 15:7 35:22      21:15 28:4        term 10:25 11:15
     sofa 47:21            15:18 16:6           36:4 46:19          30:19,24 34:6       11:20 43:10
     some 7:17 8:2         24:3 32:16           57:1                34:8 39:8,8       terms 15:18
       16:13,14 17:17      36:23 41:15        STIPULATED            41:22 44:7          58:23 65:12
       19:11,16 22:2       47:14 48:16          5:1                 49:15 58:22       terrible 8:23
       23:3 28:17          49:7 50:1,14       Stockley 8:13         60:2,6 65:1       testified 5:11
       36:20 43:25         50:21 57:7           10:9 13:5,6,14    surprised 57:1        49:10 50:5,9
       44:12 45:6         specifically 11:1     26:24 27:7        surrounded            56:21,21 62:11
       46:1,19 47:22       17:21 40:7,13        28:16 31:20         64:15               63:15
       50:24 52:13         50:16                32:5 35:11        Susan 3:15 4:13     testify 46:4


                                     ALARIS LITIGATION SERVICES
    www.alaris.us                       Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 34 of 39 PageID #: 3950
                                  GERALD LEYSHOCK 4/17/2019

     testimony 32:1       39:13,15,23     that's 7:4 9:21     22:12,23 23:6     52:20 53:1,1,3
       47:15 52:12        40:3,5,6,7,11     12:2,7 17:16      23:13,21,25       53:8,13,22,23
       54:24 56:19        40:12,20,22       21:20 23:11,17    24:1,10,14,14     54:8,9,10,14
       63:7 68:5,7        40:24 41:3,10     23:17 24:25       24:24 25:3,10     54:16,19,25
     than 6:20 7:20       41:13,23,25       25:16,16 29:16    25:21 26:4,9      54:25 55:6,7
       8:9 11:19 15:25    41:25 42:8,13     30:20 31:17       26:13,19,23       55:8,8,10,16
       16:5,24 18:10      42:17,24 43:5     32:24 34:5        26:24 27:1,3,4    55:16,17,20
       53:15 55:5,17      43:13,23,23       36:21 38:25       27:5,7,11 28:4    56:4,6,12,12
       58:16 59:10        43:24 44:5,11     39:21 40:10,16    28:12,16,23       56:16,16,17
       65:9               44:15,24 45:5     41:3 43:1,1       29:2,5,10,13      57:2,3,5,8,10
     Thank 23:19          45:5,6,9,13,18    44:2,6 45:25      29:23 30:11,21    57:15,17,18,21
       52:7               45:21,21,22       46:7 47:15,17     30:24 31:7,9      58:2,14,19,19
     Thanks 26:3          45:24 46:1,8      47:24 48:3        31:14,19,24       58:24 59:5,13
     that 3:13 5:3        46:10,12,15,18    49:18,23 51:5     32:2,4,10,13      59:17,22 60:2
       6:10,19 7:1,6,8    46:21,25          51:10,10 52:1,4   32:18,21,24       60:7 61:6,8,11
       8:8,9,19,20        47:10,18,19,19    54:12,16          33:6,7,10,10      61:13,16,18,18
       8:23,25 9:15       47:22,23 48:4     56:22,25          33:10,11,11,16    61:19,22,23
       10:14 11:2,3,6     48:5,7,19,21      57:15,17,20       33:17,18,24       61:23 62:2,6
       11:6,9,18,21       48:24 49:6,10     58:18 60:9        34:2,8,12,19      62:9,10,13,17
       12:4,8 13:2,4      49:11,20 50:2     61:10,15 66:18    34:21,24 35:5     62:19,20,21
       13:15,17,19        50:2,4,9,11,14 the 1:1,11 3:1,12    35:10,17,21,23    63:1,1,7,12,14
       14:2,6,15,24       50:16,22 51:4     3:15,16,19,20     35:23 36:1,4,5    63:25 64:1,2
       15:4,8,17,21       51:10,20 52:2     4:2,7 5:2,3,6,7   36:6,13,19        64:5,5,9,9,10
       15:22 16:1,7,11    52:12,14,15       5:10,10,13,20     37:8,17,18,23     64:13,15,21,23
       16:14 17:1,2,5,7   53:4,5,5,8,17     5:21,21,21,22     38:2,5,9,9,11     64:24 65:4,5
       17:13,17 18:10     53:24 54:8,9      5:23,25 6:10      38:12,13,13,14    65:6,8,12,13
       18:23 19:4,19      54:13,17,19,24    6:20,24 7:1,15    38:15,16,17,18    65:13,17,17,19
       20:7,15,19 21:1    54:25 55:2,17     7:16 8:4,6,12     38:21,22,22       65:20 66:4,7
       21:4,4,4,23        56:8,10,12,19     8:12,13,20        38:23,24 39:1     66:11,13,14,25
       22:7,8,11,12       57:6,8,10,14      9:10,12,15 10:1   39:2,4,6,7,7,11   67:1,4,7 68:4
       22:23,23 23:7      57:16,25          10:9,9,10,14      39:19,19 40:1     68:5,6,7,7,10
       23:8,9,13,13       58:24 59:10       10:22,24 11:2     40:5,8,11,14,17   68:11,13,15,15
       23:14 24:7,7       59:13,22,23       11:8,15,20 12:1   41:5,9,10,14      69:9,10,10,12
       24:12,15,16,22     60:2,3,6,6,7      12:8,9,9,9,12     41:22,23,25       69:12,13,13,16
       24:25 25:3,10      60:14,15,25       12:13,16,20       42:21 43:10,12    71:6,8,9,11,12
       26:4,10,19         61:1,3,7,18,19    13:1,14,19,23     44:2,3,9,25     their 24:2 27:12
       27:6 28:16,17      61:21,22,24       13:24 14:1,5,5    44:25 45:3,10     28:24 29:15
       29:15 30:13        61:24 62:1,6,9    14:15,22 15:5     45:12,14,15,15    30:9 31:10
       31:18,18 32:3,7    62:12 63:7,12     15:14,24,25       45:23 46:1,24     32:5 46:15
       32:9,10,11,15      63:20,25          16:4,5,8,12,14    46:24 47:1,4,6    65:21
       32:17,21,23        64:2,2,11,12,17   16:16,22 17:10    47:8,19,21,21   them 16:18,19
       33:13,24 34:17     64:18,25 65:2     17:15,18,21,24    47:25 48:1,7      16:20 22:4,13
       34:22 35:3,18      65:2,5,9,15,15    18:4,18,19,21     48:13,16,25       22:16,18 27:17
       35:25 36:5,8       65:21 66:3,3      18:23 19:9,10     49:5,7,19,21      27:18 33:22
       36:16,23 37:11     66:6,7,11 67:2    19:15,15,17,21    50:17 51:2,2,4    36:11 43:11,12
       37:12,13,14,17     68:5,6,9,12       20:8,11,16        51:6,8,8,13,14    50:15 57:13
       38:4,5,15,15       71:6,7,10,12      21:25 22:1,11     51:21,24 52:14    57:22 60:21

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                   Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 35 of 39 PageID #: 3951
                                   GERALD LEYSHOCK 4/17/2019

       64:13              22:2,4,5,7,11       24:25 25:3,8         57:13 64:7        32:16,18 33:6
     then 8:19 9:10       22:18,24 24:5       25:11,13,18,22    time 5:13 7:3        33:12 34:2,12
       11:24 19:4,8       27:12 28:25         25:24 26:1,9         10:9 13:1 14:15   35:8,13,14,18
       22:19 29:7,17      29:7,17 30:5,5      26:10,13,16          17:25 18:13       35:18 36:1,1,10
       35:19 38:17        30:7,8 33:18        27:16,22,24          23:8 38:3         36:11,13,14,20
       39:23 51:9         40:8,14 44:15       29:4,4 34:21         41:15 46:8,25     36:23 37:11,12
       64:14              46:16 50:21         35:4,10,14,19        47:23 48:4        37:13,14,23,23
     there 13:22          51:1,4,7,7,8,9      35:23,25             51:12 53:4        37:24 39:3,18
       17:17 20:22        53:9,14,15,18       36:15,25 37:9        54:13 61:18       39:24,25 40:1
       21:16,17,21        56:18,22            37:14 39:18,19       62:6 66:17        40:8,8,14,14
       24:15 27:7         57:14,15 58:17      39:22,24,25       timeline 46:9        40:18 41:1,7,11
       29:23 31:4,8       58:17 59:18         47:7,19 48:6         49:14 51:13,14    42:4,14,14,16
       31:13 32:16,22     60:21 61:8,13       48:10 51:5,12        59:21             42:24 43:4,7
       35:14 37:14,22     62:16,23            51:16,20 61:1     times 6:17 18:6      43:12,13,21,25
       38:4 39:10         63:14,16,21         64:5 66:9            18:9,15 21:17     43:25 44:7,7
       40:22 41:10,15     64:14,18,22         68:11 71:14          31:7 38:10,20     44:9,11,12,15
       42:17 44:11        65:23 66:4,4      those 10:18 15:11   Timothy 46:22        44:15,19 45:12
       45:6,23 46:12      66:13,17,17,18      15:16 16:12,17    title 6:10 10:4      46:11 47:11,14
       46:18,19,19      they're 24:17         17:13,20 21:22    to 6:1,1,6,8,13,19   47:16,18 48:5
       47:19 48:25      they've 17:4,7        21:24 23:3,4         6:21,23 7:4,5     48:23,25,25
       50:9,16 52:5     thing 6:24 10:13      24:4,19 53:14        7:9,12,14,16      49:3,7,14,19
       52:9,10,13,17      35:24 65:11         55:14 56:10          8:3,4,7,7,11,13   49:25 50:1,8
       52:21,21,24      things 11:3 16:14     61:20 62:12          8:15 9:15 11:7    50:9,10,13,18
       52:25 53:5,13      24:11 47:22         63:18 66:2,12        11:8,10,13 12:1   50:25,25 51:2
       53:24 54:18        51:4,7,10 54:2    though 21:16           12:2,16,16,20     51:8,13,21,21
       55:7,14,21         56:17,18 57:12      30:22                12:23 13:9,19     53:6 54:14,18
       56:2,4 58:3,7      58:19 64:2,20     thought 17:17          13:24,25 14:21    54:20,20 55:1
       60:13,13,13,22     65:15               20:19 42:11          15:1,4,19,23      55:4,14,19,22
       61:16 62:1,5,9   think 10:19 14:4      53:17 64:12          15:25 16:3,8      56:5,7,9,11
       63:1,17 64:18      14:4,10,11,14     threatened             16:18 17:2,10     57:6,7 58:6,7
       65:23 66:16        15:13 17:1,16       22:8                 17:14,17 18:24    58:16,17,22
     there's 12:11        22:21 23:5        threatening            19:5,9,13,14,17   59:12,24 60:4
       24:3 28:17         24:7,16 29:23       19:7 20:13           19:23 20:5,9      61:2,3,8,13,16
       31:13 32:9         30:5 33:4,20      three 52:9,10          20:11 21:7,8      62:3,9,11,17
       43:18 46:9,14      34:5 35:8,16        55:16 58:20          21:22,25 22:4     62:20 63:8,15
       59:21 60:25        35:18 39:10         58:21 61:20          22:6,12,17,25     63:24 64:7,7
       61:20 64:2         41:9,23 42:8        62:15 63:2,6         23:3,4,14,15      64:11,15,17,20
       65:2,15            43:10,23            63:9 64:14           23:24 24:4,5      64:20,21 65:1
     thereafter 5:5       44:24 45:25       three-block            24:5,16 25:17     65:1,3,7,7,10
       68:8               45:25 47:18         62:11                25:18 26:1,6      65:20,22
     thereby 67:7         52:1 56:25        threw 59:6             26:13,16 27:1     66:3,5,14,16
     thereon 71:10        58:4 59:1,1,20    through 13:24          27:5,12,18,18     66:17,17,18
     thereto 68:14        61:25 65:15         14:9                 28:16,23,24       67:1,1 68:7,8
     these 22:10          66:3              throwing 51:4,9        28:25 29:18       68:10,11 69:17
       65:8             Thirteen 27:25        56:17,18,22          29:20,20,25       71:8,9,11
     they 15:17 16:20   this 5:3 9:21         60:17 66:11,12       30:7,23,23      today 5:20 6:15
       17:6,19 19:13      19:16 20:11       thrown 47:21           31:7,15,24        6:22 7:9,15

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 36 of 39 PageID #: 3952
                                     GERALD LEYSHOCK 4/17/2019

        10:4 11:25           15:25 16:18       43:24 49:6          60:17,22            63:13
        21:10 25:4           19:5 44:7         52:11              use 11:20,25       violently 61:1
        36:22 43:14        Tucker 51:2        understanding        12:16,20,24       vs 5:22
        48:15 49:25          52:2,6,19         10:24 12:8          14:22 15:5,19
     today's 26:17           53:2,9,10,21      31:18 32:3          16:3,8,22               W
     told 19:13 22:18        53:23 54:10       43:15 44:8          17:10,15,21      Wait 26:1
        23:16 47:19          54:17 55:1,2      46:18 48:3,24       18:24 24:5,6     walked 66:19,19
        49:19 50:21          56:3,11,12,13     58:23 59:22         29:25 30:8,11    walking 40:2
        51:4 62:2            56:16,19,22       60:2,10             31:14 32:13,18   Walton 18:17,22
     ton 19:3                56:24 57:2,9     understood 7:6       43:10 49:5        19:2 23:7
     too 8:8 36:7            57:11,19,22,22    20:12 32:1          63:7 65:17        35:21 36:3,6
     took 7:21 45:6          58:2,7,15,25      54:23              used 17:19,25     want 6:13 20:9
        45:13,22 48:11       59:14,16,18      United 1:1 3:1,17    19:14 21:18       21:8 24:16
        50:2 51:21           61:7,12,17,19    unlawful 29:21       28:24 29:13       27:21 30:23
        53:3 56:13           61:22 62:2,2      34:25 37:9,15       29:20,22          36:10 42:4
        59:13,19 66:7        62:4,13 63:13     37:18,24 38:4       32:3,23 35:16     44:7 46:11
     top 10:22 25:21         63:15 66:1        38:11,20,23         35:18,20 36:2     58:22 64:7
     traffic 41:6          two 10:8,8          39:14,23 41:11      36:5,16 65:21    wanted 22:4,6
     train 43:10             14:25 18:15,15    41:17 42:1,5,7     using 18:4 23:21   25:17 35:25
     trained 13:23           24:16 27:17       42:15,17,25         23:25 27:8        36:11 49:14
        33:17                28:6 49:25        43:5,8,16,17        28:18 31:8       warning 22:11
     training 12:16,19       54:2,19 58:19     43:22 44:1,10       35:22 62:16       22:15 23:13
        12:22 13:2,15        61:20             44:13,16            62:23             32:17 34:25
        13:17,20 14:5      typewriting 5:6     48:20,23                              65:24
        14:9,21 15:4,8       68:9              50:6,8,10,15               V         warnings 30:7
        15:12,16 16:6      typically 42:21     50:18 52:14,18     v 1:6 3:6 69:7     32:22 51:6
        16:11,11,22 17:9                       53:6 54:21           70:2             52:21,22
        24:4,7 33:5               U            56:7,8 58:8,9      vandalism         was 9:8,9,15
        33:22 34:2         ugliness 64:9       58:14 59:23          46:20 47:20      13:1,17 14:25
        43:4,6             Uh-huh 27:23        59:25 60:3,5         48:4,10,16       17:16 18:18
     trainings 17:13       UMSL 9:3            60:12,22 61:4        49:21 60:25      19:5,7,8,9,12
     transcribed 5:5       unambiguous         61:6,11,18,23        65:3             19:13 20:18,22
     transcript 69:12       32:22              62:14 63:8         verbal 30:3        21:4,4,4,7,21
     trashed 64:19         unambiguously      unless 22:11        verbiage 33:10     21:23 22:2,24
     travels 63:2,9         63:4,9             31:15              verdict 35:17      23:8,9,17 24:7
     tried 64:11,15        uncooperative      unlikely 61:22      version 36:16      28:16 33:22
     troublemakers          30:2               62:12              very 6:20 13:7     34:18 35:10,14
        55:9,17            under 7:8,11       unruly 51:3           18:9 22:22       38:4,4,14,15
     true 17:4 40:10        12:23 19:13       unsure 20:23          35:16,16,18      38:16,17,23
        40:16 45:25         22:3,19 23:17     until 49:11           36:2 64:10       39:9 41:15
        71:9,13             29:8,9 31:3,13    up 8:18 19:22       violate 54:20      42:1,17 45:6
     trust 15:23            32:15,20 43:7      44:23 47:20        violence 44:16     45:19,23 46:8
     truthfully 7:9         43:15 68:9         53:9 55:18           50:1,11,19 53:7  46:17,18,19,19
     try 6:5 40:25          71:12              64:12 65:7           54:21 56:14      46:24 47:2,3
        50:25 64:20        understand 7:11     66:16                57:9,16 59:11    47:5,7,19,23
        64:21 65:3,7        15:25 19:16       us 11:25 13:9         59:24 60:4       47:25,25 48:7
     trying 13:9            29:11 32:9,11      16:19 50:25        violent 43:18      48:8 49:13


                                     ALARIS LITIGATION SERVICES
    www.alaris.us                       Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 37 of 39 PageID #: 3953
                                  GERALD LEYSHOCK 4/17/2019

      51:10,12,20       65:2,6,10,10        58:17 62:9,16      56:10 59:18        11:15 13:20
      52:2,5,13,17      65:24 66:10         62:23 63:12        61:6,11 62:2       14:5,20,21
      52:24 54:18       66:12,13,15,18      63:12,16,18        63:25 65:5         15:3,4 16:8,12
      54:25 56:2,8      66:24 67:2          64:22 66:4,11     where 20:2          16:13 17:10,14
      57:18 58:1,14    we'd 19:3            66:18 67:7         21:18 27:7         18:21 19:3,15
      59:1,2,8,20      we'll 12:4 15:24    weren't 22:2        28:18 38:20        19:19 20:13,15
      60:13,14 61:6     67:5               west 4:4 19:2       38:22 41:15        20:20 21:12
      61:12,16,18      we're 6:24 11:8      69:5               51:2,21 52:4       22:13,17 23:13
      62:1,3,5          12:1 15:23         what 7:14 8:5,10    52:20 55:5,18      24:5,21 25:1
      64:20 65:22       27:15,15            10:17,19,24        56:22 57:17        25:10,24
      66:12 68:6,7      30:24 33:12         11:12,17 12:23    Where's 27:19       26:20 27:6
      68:11             57:1 64:25          17:16 18:18        27:21              28:8,12,12,16
     Washington        we've 16:17,17       19:5 20:18        wherein 3:18        29:3,17 30:11
      52:2,6,19         41:8 42:12          22:6 23:16,21      31:23 34:11,18     30:12 31:14,19
      53:2,10,23       week 7:22            27:1 33:16         67:7               32:24 33:6,13
      54:9,17 55:2     well 6:19 11:1,18    36:2,15 38:10     which 7:21 10:21    33:21 34:2,2,5
      56:11,13,19,24    13:6,8 14:13        38:10 40:20        12:5 18:14,16      36:13 38:2,12
      57:2,8,11,21      15:21 16:9          43:3,4,8,14,15     19:2,2 23:7        38:21 39:22
      58:2,7,25         20:7 21:8           43:15,20 44:9      27:24 28:8,11      40:17 41:14
      59:13 61:17,22    22:18 23:6          45:13 46:8         29:21 30:1         43:4,11,12,21
      62:1,3,13         27:17 29:12         47:1,15,23         33:7 54:10         44:1,9,11,16,23
      63:15 66:1        32:6 33:9           48:4 49:16         56:21 68:11        45:3,17 46:13
     wasn't 65:23       35:22 38:6          50:21,25 51:5     who 13:15 15:11     47:4 49:16
      66:2              42:19 49:18         51:12,15 54:13     17:9 23:24         50:11,14,18,24
     water 19:11,15     51:14 53:8,25       56:23 58:18        24:4 37:3,17       51:14,21 53:7
      19:20,21 20:13    57:18 65:19         60:14 61:2         39:1,4,6,14        54:21 55:18
     Waterman 38:6      66:8                65:6,23 66:2       50:17 53:6,15      57:9 59:24
      38:16,24         went 22:20           66:18              54:25 55:8         60:4 61:21
     way 6:1 47:19      26:1 66:8          what's 5:25         59:6 62:3          62:10 65:13
      64:8 66:4        were 10:10 17:14     27:24 29:10       whoever 66:11       66:6
     ways 58:16         17:17 19:1,4,10     34:16 45:15       whole 29:4         within 3:15 11:21
     we 10:19 11:24     21:16,17,24         63:20 64:7         34:8               12:9 13:13
      11:25 15:21       22:7,19,24         whatever 35:22     whom 55:20          28:7 48:6
      19:1,1,4,4        23:15 26:23        when 6:25 8:7      whose 68:5          68:4 69:17
      23:21 27:17,17    27:7,12,12          8:10,14 9:12      why 6:7 25:16       71:8
      28:17 29:18       28:25 29:7          10:6 11:7,12,20    30:8,15 53:13     witness 3:10 5:7
      30:5,6,21         30:7 32:5           11:25 13:1,22      55:6,15 57:15      10:3 20:9
      33:24 35:16       33:24 35:22         13:24 15:18        63:17              62:19 67:4
      35:18,22 36:2     36:5 38:11,20       16:2 18:8 19:14   will 6:5 9:21       68:5,7 69:12
      40:22 41:9        38:22 45:17         22:22 24:5         29:13,22           70:1,25
      43:10 46:9,10     46:12,16 50:16      26:19 27:11        32:22,23          woman 19:6,7
      49:13 50:4        51:1,3,4,7,8        28:23 30:2        window 48:13        20:12 66:11
      51:24,24,25       52:21,21 53:5       32:3 33:6,18      windows 46:14      word 33:11
      52:4 53:18        53:15 54:25         34:3 35:7          46:16             word-for-word
      55:11 56:7,7      55:6,8,17,20        43:18 48:10       wit 31:25 34:13     36:2
      57:17 58:15       56:16,18,22         49:5 51:9,10      with 5:6 7:17      wording 33:11
      62:2 64:11        57:9,16,22          51:10 55:14        8:19,24 10:1       35:23

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 38 of 39 PageID #: 3954
                                  GERALD LEYSHOCK 4/17/2019

     words 27:1         12:10,14,21,25     21:16,21 22:5      59:10,18 60:11            Z
     work 46:10         14:8 15:6 17:12    22:6,6,8,10,12     60:15,23,24
     would 11:18        18:1,5,13 19:18    22:15,16,17,18     61:3,3,21 62:5            0
      13:12,12,13       20:14,17,21        23:12,14,19,20     62:10,22
      15:13,13,13 17:1  22:9 24:23         24:3,9,10,15       63:15,25 64:1              1
      18:9 19:2         25:2,5,7,9,23      24:15,16,19,22     64:4,6,6,7,7      1 29:16 31:8
      22:12,21 30:8     26:8,12,15,22      25:3,8,10,14       65:5,14 66:6      1-01 25:1,22
      35:8 39:10        26:25 27:10        25:17,17,18,21     66:25 67:2          26:11 27:13,14
      43:9,9,10,14      28:1,3,10,14       26:5,6,16,19      you're 6:25 7:11     28:7 29:1,6,12
      43:20 50:9        28:20 31:2,6       26:20,21,23        8:15 13:23          30:10 31:3
      51:17 58:9        31:12 32:8,14      27:21 28:6,6,7     14:23 16:14         32:6,7,21
      59:2 60:11,15     32:19 33:1         28:11,16,23        20:2,10 26:4      1:00 3:12
      60:22 61:21       34:20,23 35:2      29:12 30:12,14     27:6 29:3         1:05 5:13
      62:13 63:10       35:6,12 36:10      30:17 31:13        30:17,22,25       10 34:16,18
      66:3,6            36:18 37:2,6       32:9,11 33:2,5     46:11 47:9          36:13 39:18
     would've 61:23     37:10,16 40:4      33:16,17 34:1,6    49:20 51:20       10:45 51:17
     wouldn't 33:22     41:12,18 44:2      34:17,22 35:3      51:23 53:25       100 53:16 55:14
      36:10 60:12       44:14,17 45:4      35:3,7,7,13,20     56:23 58:19         56:5
      65:11 66:10       45:8,11 46:23      35:20 36:4,11      60:17,18 61:25    11:00 48:15,21
     write 33:10        47:5 48:22         36:11,14,15,15    you've 10:1 15:4     49:11,25 50:4
     writing 33:16      49:2,4,9,23        36:16,22,23        21:18 31:7          50:16 51:17
      35:15             50:7,12,20         36:25 37:3,7       34:15 38:19         52:13 53:2
     written 16:13      52:7,16 54:22      37:8,22 38:3       41:13 62:11         59:12,20
     wrong 17:18        55:3 63:19         38:10,22 39:1     young 45:19        11:30 51:22 52:5
      56:5             you 5:19,23,25      39:6,14,24        younger 19:7         53:3 54:15
     wrote 66:2         6:1,8,13,14,21     40:3,6,12,17      your 5:23 7:8,9      55:5 59:12
                        6:25 7:3,5,11      40:23 41:16        8:17 9:6,7 10:4   11th 4:14 69:18
             X          7:14,22 8:4,5      42:6,8,11,14,14    10:24 11:25       1200 3:13 4:9
     XIII 25:22 26:10   8:5,10,11,14,24    42:16,16,23        12:8 17:24        1446(T) 3:15
      27:13 28:11       9:12,23 10:6       43:3,6,15,24       25:4 27:1           4:13 5:4 68:4
      29:1 30:10,14     10:10,13,13,14     44:11,23 45:13     29:10 30:17       15th 38:14,16,24
      31:1 32:7,12      10:17,17,21 11:7   45:16 46:8,11      31:18 32:1,2        39:2,7
      32:20             11:8,12,13,15      46:21 47:11,14     39:24 43:15       17 1:12 3:11 69:10
                        11:20,21 12:15     47:16,23 48:4      44:8,22 45:12       70:3
             Y                                                                  17th 38:18 39:12
                        12:19,22 13:1,7    48:5,10,15         48:24 49:17
     Yeah 8:2,22 9:1    13:11,15,17,22     49:6,10,12,14      49:19 52:12         41:25 45:1,2
      16:10 24:20       13:22 14:6,9,11    49:16,19 50:1      54:14,24            65:14 66:8
      35:22 54:4        14:19 15:2,7,7     50:4,8,11,14,14    56:19 58:10       19 9:23
      58:22             15:11,16,17 16:1   50:21 51:15,15     58:23 59:22       1997 13:7
     year 9:8 13:14     16:6,9,16,21       52:1,7,11,24       60:2,9,25         1O 2:7
      14:4,7            17:2,8,10,13,19    53:4,20,25         61:3 63:1,7       1st 34:22 35:9
     years 10:8 18:8    17:25 18:3,11      54:2,23 55:4       64:8 69:9,12        35:14 36:14
     yelling 63:5       18:14,16,23,24     55:13,15,18,24    yourself 12:15
     yes 6:16 7:2,7     19:17,23 20:8      56:1,10,13         12:19 16:23               2
      7:13 8:16 9:17    20:11,12,15,18     57:6,7,24          17:8 42:6,17      2 31:13
      9:25 10:12,16     20:19,22,23        58:9,9,24,24       43:6              2:24 67:8
      11:11,16 12:3,7   21:8,10,11,11,11   58:25 59:6,6                         20 71:15


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 156-1 Filed: 05/06/19 Page: 39 of 39 PageID #: 3955
                                  GERALD LEYSHOCK 4/17/2019

     20-pound           8:30 45:10,22
      64:24               47:11 48:10
     2015 23:10         816.470.9938
     2017 8:3,5 10:10     4:5
      13:3 34:22
      35:9,14 36:14             9
      45:2              9 24:17 25:6
     2018 14:15           26:7
     2019 1:12 3:12     9:00 48:14 49:11
      69:3,10 70:3        49:20,25
     23 69:3            900 45:14,15,23
     2nd 9:14
             3
     3:00 3:12
     30 48:7 69:17
     314 3:14 4:9
     314.622.4800
       4:10
     314.644.2191
       4:15
     34 2:7
     34th 4:4 69:5
             4
     4 27:21
     4:17-cv-2455-...
       1:6 3:6
     40 18:7
     406 4:4 69:5
     420 4:4 69:5
             5
     5 2:4
             6
     63101 4:14
      69:18
     63103 4:10
     64111 4:4 69:6
             7
     711 4:14 69:17
     79 9:14,23
             8
     8 24:17,21 26:21
     8:00 45:10 47:11


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376          Fax: 314.644.1334
